Case: 13-30095       Document: 00512496788         Page: 1     Date Filed: 01/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                          January 10, 2014
                                       No. 13-30095                        Lyle W. Cayce
                                                                                Clerk

IN RE: DEEPWATER HORIZON — APPEALS OF THE ECONOMIC AND
   PROPERTY DAMAGE CLASS ACTION SETTLEMENT


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana


Before DAVIS, GARZA, and DENNIS, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
       This is an interlocutory appeal from the district court’s order certifying
a class action and approving a settlement under Rule 23 of the Federal Rules
of Civil Procedure. 1         The ongoing litigation before the district court
encompasses claims against British Petroleum Exploration & Production, Inc.
(“BP”) and numerous other entities. All these claims are related to the 2010
explosion aboard the Deepwater Horizon, an offshore drilling rig, and the
consequent discharge of oil into the Gulf of Mexico.
       Several of the original appellants in this case have moved to dismiss
their appeals voluntarily, and we have granted those motions. We accordingly
do not consider the arguments unique to those appellants. The three groups
of appellants remaining before us—the “Allpar Objectors,” the “Cobb
Objectors,” and the “BCA Objectors”—all filed objections with the district court
opposing class certification and settlement approval based on various



       1See In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010,
910 F. Supp. 2d 891 (E.D. La. 2012).
    Case: 13-30095    Document: 00512496788     Page: 2   Date Filed: 01/10/2014



                                 No. 13-30095
provisions of Rule 23. The Objectors’ arguments were each addressed and
rejected by the district court in its order of December 21, 2012. The Objectors
have now appealed the district court’s order and ask this court to remand with
instructions to decertify the class and withdraw approval from the Settlement
Agreement.
      BP also now asks this court to vacate the district court’s order, although
BP is not formally an appellant and, in fact, BP originally supported both class
certification and settlement approval before the district court. In addition to
its own set of new arguments under Rule 23, BP also raises additional
arguments regarding the Article III standing of certain class members to make
claims under the Settlement Agreement. Unlike the Objectors, however, BP
argues that the Settlement Agreement can be salvaged if “properly construed
and implemented.” In BP’s view, all of the problems that invalidate the class
settlement under Article III and Rule 23 result from two Policy
Announcements issued by the Claims Administrator, Patrick Juneau, who was
appointed under the Settlement Agreement by the district court.
      As set forth below, we cannot agree with the arguments raised by the
Objectors or BP. The district court was correct to conclude that the applicable
requirements of Rule 23 are satisfied in this case. Additionally, whether or not
BP’s arguments regarding Exhibits 4B and 4C are correct as a matter of
contract interpretation, neither class certification nor settlement approval are
contrary to Article III in this case. Accordingly, the district court’s order is
affirmed.
                                       I.
      The factual background of this case is described in more extensive detail
in the district court’s opinion, In re Oil Spill by Oil Rig Deepwater Horizon in
Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d 891 (E.D. La. 2012), and in
a previous decision by a different panel of this court, In re Deepwater Horizon,
                                       2
    Case: 13-30095    Document: 00512496788      Page: 3   Date Filed: 01/10/2014



                                 No. 13-30095
732 F.3d 326 (5th Cir. 2013) (“Deepwater Horizon I”).           As explained in
Deepwater Horizon I, BP leased the Deepwater Horizon drilling vessel to drill
its Macondo prospect off the Louisiana coast. On April 20, 2010, an exploratory
well associated with the drilling vessel blew out. After the initial explosion
and during the ensuing fire, the vessel sank, causing millions of barrels of oil
to spill into the Gulf of Mexico. Numerous lawsuits were filed against a variety
of entities, and many of these lawsuits were transferred by the Judicial Panel
on Multidistrict Litigation to the United States District Court for the Eastern
District of Louisiana pursuant to 28 U.S.C. § 1407.
      To satisfy its obligations under the Oil Pollution Act (“OPA”), BP initially
established its own claims process and later funded the claims process
administered by the Gulf Coast Claims Facility (“GCCF”) in order to begin
paying out claims immediately rather than at the conclusion of litigation. BP
then began negotiating a class settlement in February 2011 and jointly worked
with the Plaintiffs’ Steering Committee (“PSC”) to transfer claims from the
GCCF to a program supervised directly by the district court.
      On April 16, 2012, the PSC filed an Amended Class Action Complaint
and a proposed Settlement Agreement for the district court’s preliminary
approval. In accordance with the terms of the Settlement Agreement, the
district court appointed Patrick Juneau as Claims Administrator of the
settlement program. Although the Settlement Agreement had not yet received
the district court’s final approval under Rule 23 of the Federal Rules of Civil
Procedure, the Claims Administrator began reviewing claims left unresolved
by the GCCF and processing new claims in June 2012 as provided for in Section
4 of the parties’ Settlement Agreement, entitled “Implementation of the
Settlement.”
      On August 13, 2012, after a preliminary hearing and the distribution of
notifications to the absent members of the proposed class, BP and the PSC
                                        3
    Case: 13-30095      Document: 00512496788   Page: 4   Date Filed: 01/10/2014



                                 No. 13-30095
moved for final approval of the Settlement Agreement and certification of the
class defined at paragraph 306 of the Amended Class Action Complaint. The
Allpar Objectors, Cobb Objectors, and BCA Objectors all filed objections with
the district court opposing class certification and settlement approval based on
various provisions of Rule 23.      After conducting a fairness hearing on
November 8, 2012, to consider the views of these Objectors and numerous
others in accordance with Rule 23(e), the district court issued a final order
certifying the class and approving the parties’ Settlement Agreement on
December 21, 2012. The district court emphasized in particular that the
“uncapped compensation” available under the Settlement Agreement would
“ensure that a benefit paid to one member of the class will in no way reduce or
interfere with a benefit obtained by another member.” 2          The Objectors
appealed.
      BP supported the Settlement Agreement during the proceedings leading
up to and including the district court’s order of December 21, 2012. BP now
argues that two Policy Announcements issued by the Claims Administrator
regarding the interpretation and application of the Settlement Agreement—
both of which were adopted in orders by the district court—have subsequently
brought the Settlement Agreement into violation of Rule 23, the Rules
Enabling Act, and Article III of the U.S. Constitution.
      One of these two Policy Announcements by the Claims Administrator
addresses the interpretation and application of the Settlement Agreement’s
Exhibit 4C, entitled “Compensation Framework for Business Economic Loss
Claims.” The Policy Announcement was endorsed on March 5, 2013, by the
district court in an order that became the subject of the appeal heard by Judges
Dennis, Clement, and Southwick in Deepwater Horizon I. The Settlement


      2   Id. at 918.
                                       4
    Case: 13-30095       Document: 00512496788      Page: 5    Date Filed: 01/10/2014



                                    No. 13-30095
Agreement’s Exhibit 4C establishes a formula for measuring the payments
made to class members as compensation for business-related economic loss.
The text of Exhibit 4C, however, does not explicitly identify the accounting
methodology that the Claims Administrator should apply when interpreting
this payment formula. BP argued before the other panel that the Claims
Administrator’s interpretation of Exhibit 4C fails to reflect the parties’ intent
to apply the accrual method of accounting, rather than the cash method, when
evaluating the financial records of all prospective claimants.              The PSC
disagreed and argued that the cash method of accounting could also be used by
the Claims Administrator if a prospective claimant ordinarily used the cash
method in its own business accounting and bookkeeping.
      After considering the parties’ arguments, a majority of the panel in
Deepwater Horizon I remanded the case for further proceedings to reexamine
the contractual interpretation questions arising under Exhibit 4C. 3              The
district court issued an additional ruling on December 24, 2013, 4 which BP has
appealed once again. 5
      The second Policy Announcement by the Claims Administrator
addresses the interpretation and application of Exhibit 4B of the Settlement
Agreement, entitled “Causation Requirements for Businesses [sic] Economic
Loss Claims.” Whereas the Settlement Agreement’s Exhibit 4C established a
formula for the measurement of economic loss, Exhibit 4B set forth criteria for
prospective claimants to demonstrate to the Claims Administrator that their
losses were caused by the Deepwater Horizon oil spill.                In the Policy
Announcement, the Claims Administrator explained:



      3 Deepwater Horizon I, 732 F.3d at 346.
      4 Order of December 24, 2013 (Rec. Doc. 12055) (“Responding to Remand of Business
Economic Loss Issues”).
      5 BP’s Notice of Appeal (Rec. Doc. 12066).

                                          5
    Case: 13-30095         Document: 00512496788         Page: 6    Date Filed: 01/10/2014



                                       No. 13-30095
               The Settlement Agreement does not contemplate that
               the Claims Administrator will undertake additional
               analysis of causation issues beyond those criteria that
               are specifically set out in the Settlement Agreement.
               Both Class Counsel and BP have in response to the
               Claims Administrator’s inquiry confirmed that this is
               in fact a correct statement of their intent and of the
               terms of the Settlement Agreement. The Claims
               Administrator will thus compensate eligible Business
               Economic Loss and Individual Economic Loss
               claimants for all losses payable under the terms of the
               Economic Loss frameworks in the Settlement
               Agreement, without regard to whether such losses
               resulted or may have resulted from a cause other than
               the Deepwater Horizon oil spill provided such
               claimants have satisfied the specific causation
               requirements set out in the Settlement Agreement. 6

The record reflects that no party ever formally objected to this second Policy
Announcement, and the district court adopted this Policy Announcement in an
order docketed on April 9, 2013. That order was never independently appealed
to this court. In the initial brief that BP filed in this appeal on August 30,
2013, BP took “no position on the relevance vel non” of the second Policy
Announcement with respect to the lawfulness of class certification and
settlement approval in this case.
      BP also has never suggested that the Claims Administrator was
incorrect to state that “[b]oth Class Counsel and BP have . . . confirmed that
[the second Policy Announcement] is in fact a correct statement of their intent
and of the terms of the Settlement Agreement.” In fact, the record contains an
e-mail message from Judge Barbier to a number of participants in this
litigation documenting a “discussion” on December 12, 2012, during which it



      6   See Declaration of Andrew T. Karron, Ex. 19-R, at 2 (Rec. Doc. 8963-71).

                                              6
    Case: 13-30095      Document: 00512496788          Page: 7    Date Filed: 01/10/2014



                                     No. 13-30095
was confirmed that “Counsel for BP and the PSC agree with the Claims
Administrator’s objective analysis of causation with respect to his evaluation
of economic damage claims,” as set forth in the second Policy Announcement. 7
The record reflects no declared objection or disagreement with the district
court’s e-mail. This e-mail was later cited in the district court’s order adopting
the Policy Announcement on April 9, 2013.
      In the supplemental brief that BP filed in this appeal on October 11,
2013, however, BP argued that the lawfulness of the Settlement Agreement
was equally threatened by both Policy Announcements’ effects on the
interpretation and application of Exhibits 4B and 4C. According to BP, both
of these Policy Announcements by the Claims Administrator permit claimants
without any actual injuries caused by the oil spill to participate in the class
settlement and receive payments. According to BP, this result brings the class
settlement into violation of Rule 23, the Rules Enabling Act, and Article III.
                                            II.
      Before we reach the questions regarding class certification and
settlement approval under Rule 23, we must resolve the Article III question as
a threshold matter of jurisdiction. 8 Questions of law relating to constitutional
standing are reviewed de novo. 9 “Facts expressly or impliedly found by the
district court in the course of determining jurisdiction are reviewed for clear
error.” 10 “An appellate court may not consider new evidence furnished for the
first time on appeal and may not consider facts which were not before the




      7 See id., Ex. 19-V (Rec. Doc. 8963-75).
      8 Rivera v. Wyeth–Ayerst Labs., 283 F.3d 315, 319 (5th Cir. 2002).
      9 Bonds v. Tandy, 457 F.3d 409, 411 (5th Cir. 2006).
      10 Cole v. Gen. Motors Corp., 484 F.3d 717, 721 (5th Cir. 2007).



                                            7
     Case: 13-30095       Document: 00512496788         Page: 8     Date Filed: 01/10/2014



                                       No. 13-30095
district court at the time of the challenged ruling.” 11
       The abuse-of-discretion standard governs this court’s review of both the
district court’s certification of the class and its approval of the settlement under
Rule 23. 12 This court exercises de novo review as to whether the district court
applied the correct legal standard. 13 Importantly, “Rule 23 grants courts no
license to engage in free-ranging merits inquiries at the certification stage.
Merits questions may be considered to the extent—but only to the extent—that
they are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.” 14
                                             III.
       As explained in its supplemental brief, the crux of BP’s standing
argument is that Article III “preclude[s] certification of a settlement class that
includes members that have suffered no injury” or “who suffered no harm
caused by the Deepwater Horizon incident.”                  In BP’s view, because an
unidentified number of such individuals have received and may continue to
receive payments under the class settlement, Article III requires this court to
reverse the district court’s order of December 21, 2012.
       In two respects, BP is correct. First, the elements of Article III standing
do indeed include both an injury in fact and a causal connection to the
defendant’s conduct. 15 Second, under the previous decisions of this circuit,
both of these elements must be present as a threshold matter of jurisdiction



       11 Quesada v. Napolitano, 701 F.3d 1080, 1084 n.9 (5th Cir. 2012); Ramchandani v.
Gonzales, 434 F.3d 337, 339 n.1 (5th Cir. 2005); Theriot v. Parish of Jefferson, 185 F.3d 477,
491 n.26 (5th Cir. 1999).
       12 Cole, 484 F.3d at 723; see Spence v. Glock, Ges.m.b.H., 227 F.3d 308, 310 (5th Cir.

2000); In re Chicken Antitrust Litig. Am. Poultry, 669 F.2d 228, 238 (5th Cir. 1982).
       13 Mims v. Stewart Title Guar. Co., 590 F.3d 298, 304 (5th Cir. 2009).
       14 Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 133 S. Ct. 1184, 1194-95 (2013).
       15 See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).



                                              8
    Case: 13-30095         Document: 00512496788         Page: 9       Date Filed: 01/10/2014



                                        No. 13-30095
whenever a district court certifies a class under Rule 23. 16
      It is striking, however, that BP makes no attempt to identify a standard
that we should apply to determine whether these elements are satisfied in this
case. The frequent references in BP’s briefs to the “vast numbers of members
who suffered no Article III injury” are disconnected from any discussion of
pleading requirements, competent evidence, or the standards of proof by which
the parties’ contentions are evaluated during different stages of litigation. In
particular, BP’s arguments fail to explain how this court or the district court
should identify or even discern the existence of “claimants that have suffered
no cognizable injury” for purposes of the standing inquiry during class
certification and settlement approval.
      In the following sections, therefore, we review the law governing the
standard applicable to Article III questions in the specific context of Rule 23,
and then turn to examine the facts of the present case. As explained below,
although the relevant authorities suggest two possible approaches to Article
III questions at the class certification stage, both of these approaches require
us to reject BP’s standing argument. Whichever test is applied, therefore,
Article III does not mandate reversal in this case.
                                              A.
      As the Supreme Court explained in Lujan v. Defenders of Wildlife, 504
U.S. 555, 560-61 (1992), the elements of Article III standing are constant
throughout litigation: injury in fact, the injury’s traceability to the defendant’s
conduct, and the potential for the injury to be redressed by the relief requested.
As Lujan emphasized, however, the standard used to establish these three
elements is not constant but becomes gradually stricter as the parties proceed
through “the successive stages of the litigation.” In Lewis v. Casey, 518 U.S.
16   See Cole, 484 F.3d at 721-22; Rivera, 283 F.3d at 318-19.
                                               9
    Case: 13-30095       Document: 00512496788          Page: 10     Date Filed: 01/10/2014



                                       No. 13-30095
343, 358 (1996), the Supreme Court reaffirmed this formulation:
              Since they are not mere pleading requirements, but
              rather an indispensable part of the plaintiff’s case,
              each element of standing must be supported in the
              same way as any other matter on which the plaintiff
              bears the burden of proof, i.e., with the manner and
              degree of evidence required at the successive stages of
              the litigation. At the pleading stage, general factual
              allegations of injury resulting from the defendant’s
              conduct may suffice, for on a motion to dismiss we
              presume that general allegations embrace those
              specific facts that are necessary to support the claim.
              In response to a summary judgment motion, however,
              the plaintiff can no longer rest on such mere
              allegations, but must set forth by affidavit or other
              evidence specific facts, which for purposes of the
              summary judgment motion will be taken to be true.
              And at the final stage, those facts (if controverted)
              must be supported adequately by the evidence
              adduced at trial. 17

Lujan and Lewis provide a useful blueprint, therefore, but do not
comprehensively address all conceivable stages of litigation in which Article
III standing may need to be addressed. This quoted passage does not explain,
in particular, how courts are to evaluate standing for the purposes of class
certification and settlement approval under Rule 23.
       In attempting to answer this question, courts have followed two
analytical approaches. According to one approach, which has been endorsed
by three Justices concurring in Lewis, 18 several circuits, and an influential




       17 Lewis, 518 U.S. at 358 (quoting Lujan, 504 U.S. at 561) (alterations and internal
quotation marks omitted).
       18 Id. at 395-96 (Souter, J., concurring in part, dissenting in part, and concurring in

the judgment; joined by Ginsburg, J., and Breyer, J.).

                                             10
      Case: 13-30095      Document: 00512496788           Page: 11     Date Filed: 01/10/2014



                                        No. 13-30095
treatise, 19 the inquiry hinges exclusively on the Article III standing of the
“named plaintiffs” or “class representatives.”               This test requires courts to
ignore the absent class members entirely:
               Unnamed plaintiffs need not make any individual
               showing of standing in order to obtain relief, because
               the standing issue focuses on whether the plaintiff is
               properly before the court, not whether represented
               parties or absent class members are properly before
               the court. Whether or not the named plaintiff who
               meets individual standing requirements may assert
               the rights of absent class members is neither a
               standing issue nor an Article III case or controversy
               issue but depends rather on meeting the prerequisites
               of Rule 23 governing class actions. 20

In the years since Lewis, this approach to the standing inquiry during class
certification has been followed by the Seventh, 21 Ninth, 22 and Third Circuits. 23
Additionally, the Tenth Circuit has adopted this test at least in “class action[s]
seeking prospective injunctive relief” and arguably also in class actions for
damages as well. 24 As stated in a frequently cited decision by the Seventh


        19  W. RUBENSTEIN, A. CONTE & H. NEWBERG, NEWBERG ON CLASS ACTIONS § 2:3 (5TH
ED.  2011) (“These passive members need not make any individual showing of standing
because the standing issue focuses on whether the named plaintiff is properly before the
court, not whether represented parties or absent class members are properly before the
court.”).
        20 Lewis, 518 U.S. at 395-96 (Souter, J., concurring in part, dissenting in part, and

concurring in the judgment) (alterations and internal quotation marks omitted).
        21 Kohen v. Pac. Inv. Mgmt. Co. LLC, 571 F.3d 672, 676-78 (7th Cir. 2009).
        22 Stearns v. Ticketmaster Corp., 655 F.3d 1013, 1020-21 (9th Cir. 2011) (“On the

contrary, our law keys on the representative party, not all of the class members, and has done
so for many years . . . . In a class action, standing is satisfied if at least one named plaintiff
meets the requirements . . . .” (internal quotation marks and citations omitted)).
        23 In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 306-

07 (3d Cir. 1998) (“There is also ample evidence that each named party has suffered an ‘injury
in fact’ . . . . Thus, the named plaintiffs satisfy Article III. The absentee class members are
not required to make a similar showing . . . .”).
        24 DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1197-98 (10th Cir. 2010) (“First,

only named plaintiffs in a class action seeking prospective injunctive relief must demonstrate

                                               11
    Case: 13-30095        Document: 00512496788          Page: 12     Date Filed: 01/10/2014



                                       No. 13-30095
Circuit, Kohen v. Pacific Investment Management Co. LLC, 571 F.3d 672, 677
(7th Cir. 2009), it is “almost inevitable” that “a class will . . . include persons
who have not been injured by the defendant’s conduct[] . . . because at the
outset of the case many of the members of the class may be unknown, or if they
are known still the facts bearing on their claims may be unknown.” According
to Kohen, however, even this “inevitability” does not preclude Article III
standing during the Rule 23 stage. 25
       Other circuit decisions have not necessarily ignored absent class
members. According to these decisions, courts must ensure that absent class
members possess Article III standing by examining the class definition.
Importantly, however, this approach does not contemplate scrutinizing or
weighing any evidence of absent class members’ standing or lack of standing
during the Rule 23 stage. The most frequently cited formulation of this test is
found in the Second Circuit’s decision in Denney v. Deutsche Bank AG, 443 F.3d
253, 263-64 (2d Cir. 2006): “We do not require that each member of a class
submit evidence of personal standing. At the same time, no class may be
certified that contains members lacking Article III standing. The class must
therefore be defined in such a way that anyone within it would have
standing.” 26    The Eighth Circuit has also applied this test, 27 as have the




standing by establishing they are suffering a continuing injury or are under an imminent
threat of being injured in the future. . . . ‘[A] class will often include persons who have not
been injured by the defendant’s conduct. . . . Such a possibility or indeed inevitability does
not preclude class certification.’” (quoting Kohen, 571 F.3d at 677)).
       25 Kohen, 571 F.3d at 677.
       26 Denney, 443 F.3d at 263-64 (citations omitted).
       27 Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1034 (8th Cir. 2010) (citing Denney,
443 F.3d at 263-64).

                                              12
    Case: 13-30095        Document: 00512496788          Page: 13      Date Filed: 01/10/2014



                                        No. 13-30095
Seventh 28 and Ninth Circuits, 29 despite both these latter circuits’ statements
in other decisions that absent class members are irrelevant to the Article III
inquiry. 30
       If this case actually required us to do so, it might not be a simple task to
choose between the Kohen test and the Denney test based on this roughly even
split of circuit authority. 31 It is also perhaps unclear whether our circuit has
already adopted the Kohen test in Mims v. Stewart Title Guaranty Co., 590
F.3d 298 (5th Cir. 2009).          Citing Kohen, we stated in Mims that “[c]lass
certification is not precluded simply because a class may include persons who
have not been injured by the defendant’s conduct.” 32 Although this particular
statement was made in the context of analyzing Rule 23 rather than Article
III, we elsewhere concluded in Mims that “[t]here is no serious question that
the plaintiffs have standing” after explicitly analyzing only “the named
plaintiffs.” 33


       28  Adashunas v. Negley, 626 F.2d 600, 603 (7th Cir. 1980) (“In order to state a class
action claim upon which relief can be granted, there must be alleged at the minimum (1) a
reasonably defined class of plaintiffs, (2) all of whom have suffered a constitutional or
statutory violation (3) inflicted by the defendants.”).
        29 Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 594 (9th Cir. 2012) (citing

Denney, 443 F.3d at 263-64).
        30 See Kohen, 571 F.3d at 677; Stearns, 655 F.3d at 1020-21.
        31 No clear guidance is provided by the Supreme Court’s decision with the greatest

relevance to Article III questions arising due to a class settlement, Amchem Products, Inc. v.
Windsor, 521 U.S. 591, 612-13 (1997). The Supreme Court implied in that case that a district
court could not approve a class settlement containing class members who had not yet
manifested any health problems from their past exposures to asbestos. If these “exposure-
only” plaintiffs’ claims were not yet ripe, the Supreme Court suggested, then their inclusion
in a class action would not be “in keeping with Article III constraints.” Amchem, 521 U.S. at
612-13. The Supreme Court did not ultimately reach the ripeness question, however, because
the asbestos-litigation class failed under a Rule 23 inquiry that the Supreme Court
considered “logically antecedent to the existence of any Article III issues.” Id. It is therefore
unclear how the Supreme Court would eventually have approached its ripeness
determination.
        32 See Mims, 590 F.3d at 308.
        33 See id. at 302.



                                              13
    Case: 13-30095       Document: 00512496788          Page: 14     Date Filed: 01/10/2014



                                       No. 13-30095
       Judge Clement’s opinion in Deepwater Horizon I, however, did not
mention Mims, distinguished Kohen on its facts, and instead applied the
Denney test. 34 In Part II of her opinion, which Judge Southwick did not join
and from which Judge Dennis dissented, Judge Clement explained that absent
class members’ standing is indeed relevant to jurisdiction over a class action.
She also agreed with Denney that absent class members’ standing should be
evaluated based on how a class is “defined” and on whether the absent class
members are “alleged” to have colorable claims. 35                   As Judge Clement
emphasized several times, when an absent class member is “unable to plead
the causation element,” the absent class member’s “non-colorable claims do not
constitute Article III cases or controversies.” 36 In Judge Clement’s view, if
absent class members include persons who “concede” that they have no
“causally related injury,” then a district court lacks jurisdiction to certify the
class. 37 Judge Clement also agreed with Denney that Article III does not
require a showing that an absent class member “can prove his case” at the Rule
23 stage, so long as the absent class member “can allege standing.” 38
       This case is not a vehicle, however, for us to choose whether Kohen or
Denney articulated the correct test. Nor does this case require us to decide
whether Mims has already adopted the Kohen test as a matter of Fifth Circuit
law.   For the purposes of the present case, these questions are entirely



       34 See Deepwater Horizon I, 732 F.3d at 340-42, 344 & n.12 (describing the “judicial
role to ensure that class definitions comply with statutory and constitutional strictures”
(emphasis added)).
       35 Id. at 340-42 (quoting Adashunas, 626 F.2d at 603, and Denney, 443 F.3d at 263-

64). Judge Clement also cited frequently to Judge Jordan’s dissent in Sullivan v. DB
Investments, Inc., 667 F.3d 273, 346 (3d Cir. 2011) (en banc) (Jordan, J., dissenting), which
proposed a test that could be applied to “a class complaint requesting relief” without looking
to any additional items of proof.
       36 Deepwater Horizon I, 732 F.3d at 340-42.
       37 See id. at 343.
       38 Id. at 340-42.

                                             14
    Case: 13-30095       Document: 00512496788        Page: 15     Date Filed: 01/10/2014



                                      No. 13-30095
academic because BP’s standing argument fails under both the Kohen test and
the Denney test. As explained in the next section, both the named plaintiffs
and the absent class members contemplated by the class definition include only
persons and entities who can allege causation and injury in accordance with
Article III.
                                            B.
       Looking first to the Kohen test for standing, it is clear that the class
action in this case survives Article III because the named plaintiffs have each
alleged injury in fact, traceability to the defendant’s conduct, and
redressability by the relief requested. 39 The named plaintiffs set forth their
allegations in the operative pleading in this case, the Amended Class Action
Complaint for Private Economic Losses and Property Damages, which was
filed with the district court on May 2, 2012. 40 The Amended Class Action
Complaint explains that “Plaintiffs are individuals and/or entities who have
suffered economic and property damages as a result of the Deepwater Horizon
Incident.” 41 This document thereafter identifies each of the fifteen named
plaintiffs individually and explains in detail how each has suffered economic
damages due to the “lack of adequate supplies of seafood to process and sell,”
a “severe reduction in tourist-related bookings,” a drop in “demand for marine
tourism,” “a loss on the sale of . . . residential property,” and numerous other
types of economic injury and property damage. 42
       Each one of these named plaintiffs satisfies the elements of standing by
identifying an injury in fact that is traceable to the oil spill and susceptible to
redress by an award of monetary damages. Under the Kohen test, that is the


       39 See Kohen, 571 F.3d at 677.
       40 See In re Oil Spill, 910 F. Supp. 2d at 902 (citing Amended Class Action Complaint
(Rec. Doc. 6412)).
       41 Amended Class Action Complaint 6-13 (Rec. Doc. 6412) (emphasis added).
       42 Id.

                                            15
    Case: 13-30095      Document: 00512496788        Page: 16    Date Filed: 01/10/2014



                                    No. 13-30095
end of the inquiry. As explained in Cole v. General Motors Corp., 484 F.3d 717
(5th Cir. 2007), which addressed the Article III standing of named plaintiffs
during class certification under Rule 23, we found it “sufficient for standing
purposes that the plaintiffs seek recovery for an economic harm that they
allege they have suffered.” 43 At the Rule 23 stage, Cole provides that “a federal
court must assume arguendo the merits of [each named plaintiff’s] legal
claim.” 44 Indeed, BP has never argued that any of the named plaintiffs lack
Article III standing. Accordingly, there is no question that the Kohen test is
satisfied in this case. 45
      Applying the Denney test to the definition of the class proposed for
certification, we come to the same conclusion. The Class Definition is set forth
in paragraph 306 of the Amended Class Action Complaint and is reproduced
in its entirety in Appendix B of the district court’s order. Under the plain terms
of the Class Definition, a “person or entity” is included “in the Economic Class
only if their Claims meet the descriptions of one or more of the Damage
Categories described” in Section 1.3.1 of the Class Definition.               Of these
“Damage Categories,” the only category that BP has identified as giving rise to
Article III difficulties is the “Economic Damage Category” under Section
1.3.1.2. 46 This section of the Settlement Agreement, however, explicitly limits
claims to those based on “[l]oss of income, earnings or profits suffered by
Natural Persons or Entities as a result of the DEEPWATER HORIZON
INCIDENT,” subject to exclusions for participants in certain industries. 47 As
contemplated by the Class Definition, therefore, the class contains only



      43  Cole, 484 F.3d at 723 (emphasis added).
      44  Id. (quoting Parker v. District of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007)
(internal quotation marks omitted)).
       45 See Kohen, 571 F.3d at 677.
       46 See In re Oil Spill, 910 F. Supp. 2d at 965-67.
       47 Id. (emphasis added).

                                           16
    Case: 13-30095     Document: 00512496788       Page: 17        Date Filed: 01/10/2014



                                   No. 13-30095
persons and entities that possess Article III standing.
      Even if the “definition” of the class were interpreted for the purposes of
the Denney test to include the entire Amended Class Action Complaint, rather
than just the provisions set forth in paragraph 306, the result would be no
different.   The Amended Class Action Complaint includes numerous
allegations of injuries to the absent class members caused by the oil spill. For
example, the sections of the Amended Class Action Complaint directed toward
the satisfaction of the Rule 23(a) requirements for numerosity, commonality,
and typicality each emphasize causation and actual damages with respect to
each member of the class:
             The Class consists of tens of thousands of individuals
             and businesses that have been economically damaged
             by the spill . . . . Each Class member’s claim arises
             from the same course of planning, decisions, and
             events, and each Class member will make similar legal
             and factual arguments to prove Defendants’
             outrageous, willful, reckless, wanton, and deplorable
             conduct and liability . . . . The claims in this Second
             Amended Master Class Action Complaint are typical
             of the claims of the E&PD Class in that they represent
             the various types of non-governmental economic losses
             and property damage caused by the Deepwater
             Horizon Incident. 48

Accordingly, using Judge Clement’s formulation of the standard, the class in
this case does not include any members who “concede” that they lack any
“causally related injury.” 49 This ends the Article III inquiry under the Denney
test, which does “not require that each member of a class submit evidence of
personal standing” 50 so long as every class member contemplated by the class


      48 Amended Class Action Complaint 108-10 (Rec. Doc. 6412).
      49 Deepwater Horizon I, 732 F.3d at 343.
      50 Denney, 443 F.3d at 263.



                                          17
    Case: 13-30095         Document: 00512496788           Page: 18     Date Filed: 01/10/2014



                                         No. 13-30095
definition “can allege standing.” 51
       Our decision in Cole confirms that “it is sufficient for standing purposes
that the plaintiffs seek recovery for an economic harm that they allege they
have suffered” because for each class member we “must assume arguendo the
merits of his or her legal claim” at the Rule 23 stage. 52                      Although Cole
addressed the standing of named plaintiffs rather than absent class members,
it would make no sense to apply a higher evidentiary standard to absent class
members than to named plaintiffs. We also stated in In re Rodriguez, 695 F.3d
360, 370 (5th Cir. 2012), that even the absent class members are “linked” under
Rule 23 to the “common complaint, and the possibility that some may fail to
prevail on their individual claims will not defeat class membership.” Whether
the Kohen test or the Denney test is applied, therefore, we find that Article III
and the Rules Enabling Act 53 are satisfied in this case.




       51  Deepwater Horizon I, 732 F.3d at 340-42.
       52  Cole, 484 F.3d at 721-23 (emphasis added) (quoting Parker, 478 F.3d at 377 (internal
quotation marks omitted)).
        53 Under the Rules Enabling Act, 28 U.S.C. § 2072(b), “[t]he Federal Rules of Civil

Procedure cannot work as substantive law.” Klier v. Elf Atochem N. Am., Inc., 658 F.3d 468,
474 (5th Cir. 2011). In this case, the substantive law is neither Rule 23 nor any other Federal
Rule of Civil Procedure, but the OPA and federal maritime law, under which the named
plaintiffs raised a variety of different claims in the Amended Class Action Complaint.
Despite making several references to the Rules Enabling Act in their supplemental briefs,
neither BP nor the Objectors have contested this basic point. The Rules Enabling Act
therefore is not violated. See Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559
U.S. 393, 406-08 (2010) (plurality opinion) (“A class action, no less than traditional joinder
(of which it is a species), merely enables a federal court to adjudicate claims of multiple
parties at once, instead of in separate suits. And like traditional joinder, it leaves the parties’
legal rights and duties intact and the rules of decision unchanged.”); id. at 431-36 (Stevens,
J., concurring in part and concurring in the judgment) (agreeing that Rule 23 does not violate
the Rules Enabling Act so long as no substantive state law is displaced in a diversity case);
Sullivan v. DB Invs., Inc., 667 F.3d 273, 312-13 (3d Cir. 2011) (en banc) (concluding that a
district court’s “approval of the parties’ settlement should not be considered a recognition or
expansion of substantive rights” under the Rules Enabling Act).

                                               18
    Case: 13-30095      Document: 00512496788        Page: 19    Date Filed: 01/10/2014



                                    No. 13-30095
                                           C.
      In concluding this analysis, we note the possibility that the application
of a stricter evidentiary standard might reveal persons or entities who have
received payments under Exhibits 4B and 4C and yet have suffered no loss
resulting from the oil spill. But courts are not authorized to apply such a
standard for this purpose at the Rule 23 stage. Under Lujan and Lewis, of
course, this is precisely what the district judge must do at summary judgment
and what the finder of fact must do at trial. 54 Without ever saying so explicitly,
BP implies that we should also resolve Article III questions at the Rule 23 stage
by looking to evidence of certain prospective claimants’ standing. That is, BP
cites to items of evidence—in particular, a series of declarations by economists,
Henry H. Fishkind, A. Mitchell Polinsky, J. Richard Dietrich, and Hal Sider.
These economists’ declarations, in BP’s view, demonstrate that the Claims
Administrator has awarded payments under his interpretations of Exhibits 4B
and 4C to persons and entities that likely were not injured by the Deepwater
Horizon incident. It is unclear from BP’s submissions during this appeal
whether BP asks us to evaluate this proof by applying a summary-judgment
standard or a preponderance-of-the-evidence standard. Ultimately, we can do
neither in this case.
      With respect to the evidence cited by BP regarding these claimant’s
standing, we emphasize two points. First, and most obviously, none of this
evidence was ever considered by the district court prior to December 21, 2012,
the date when the district court certified the class and approved the
settlement. 55 The cited versions of these economists’ declarations were filed



      54 Lewis v. Casey, 518 U.S. at 358 (citing Lujan, 504 U.S. at 560-61).
      55  The record contains an e-mail message from Judge Barbier documenting a
“discussion” on December 12, 2012, during which it was confirmed that “Counsel for BP and

                                           19
    Case: 13-30095        Document: 00512496788          Page: 20      Date Filed: 01/10/2014



                                        No. 13-30095
with the district court on March 20, 2013, and none of them is dated earlier
than January 15, 2013. Even though standing is a jurisdictional matter, any
“facts expressly or impliedly found by the district court” in the course of
“making its jurisdictional findings” must be accepted on appeal unless they are
clearly erroneous. 56 Additionally, under the settled law of this circuit, “an
appellate court may not consider new evidence furnished for the first time on
appeal and may not consider facts which were not before the district court at
the time of the challenged ruling.” 57              We therefore cannot consider the
economists’ declarations cited by BP or draw any conclusions from them.
       Second, BP has cited no authority—and we are aware of none—that
would permit an evidentiary inquiry into the Article III standing of absent
class members during class certification and settlement approval under Rule
23. It is true that a district court may “probe behind the pleadings” when
examining whether a specific case meets the requirements of Rule 23, such as
numerosity, commonality, typicality, and adequacy. 58 But the Supreme Court
cautioned in Amgen Inc. v. Connecticut Retirement Plans & Trust Funds, 133
S. Ct. 1184, 1194-95 (2013), that “Rule 23 grants courts no license to engage in
free-ranging merits inquiries at the certification stage. Merits questions may




the PSC agree with the Claims Administrator’s objective analysis of causation with respect
to his evaluation of economic damage claims,” as set forth in the second Policy
Announcement. See Declaration of Andrew T. Karron, Ex. 19-V (Rec. Doc. 8963-75). But no
party has suggested that any of the expert declarations that have been presented to this court
were considered by Judge Barbier either during this “discussion” or at any time previously.
In fact, given that BP and the named plaintiffs were both still in agreement with the Claims
Administrator on that date, it seems more likely that the expert declarations were not shared
with Judge Barbier.
        56 Cole, 484 F.3d at 721; Pederson v. La. State Univ., 213 F.3d 858, 869 (5th Cir. 2000).
        57 Quesada, 701 F.3d at 1084 n.9; Ramchandani, 434 F.3d at 339 n.1; Theriot, 185
F.3d at 491 n.26.
        58 Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (quoting Gen. Tel. Co.

of Sw. v. Falcon, 457 U.S. 147, 160 (1982)).

                                              20
    Case: 13-30095      Document: 00512496788       Page: 21    Date Filed: 01/10/2014



                                    No. 13-30095
be considered to the extent—but only to the extent—that they are relevant to
determining whether the Rule 23 prerequisites for class certification are
satisfied.”
      Relevant circuit authority confirms the inappropriateness of reviewing
evidence of absent class members’ standing at the Rule 23 stage. Mims and
Kohen suggest that such evidence is simply irrelevant, inasmuch as “[c]lass
certification is not precluded simply because a class may include persons who
have not been injured by the defendant’s conduct.” 59             Denney and Judge
Clement’s opinion in Deepwater Horizon I, for their part, also “do not require
that each member of a class submit evidence of personal standing” 60 so long as
the class is defined so that every absent class member “can allege standing.” 61
Our older decision in Cole confirms that it would be improper to look for proof
of injuries beyond what the claimants identified in the class definition can
“allege they have suffered” at this stage. 62 Despite BP’s urging, therefore, even
a district court could not consider the evidence regarding absent class
members’ standing at the Rule 23 stage.
      Of course, had the class in this case been certified under Rule 23 for
further proceedings on the merits rather than for settlement, the district court
might ultimately have had occasion to apply a stricter evidentiary standard.
As the district court said explicitly, “certain causation issues . . . would have to
be decided on an individual basis were the cases not being settled,” including
“for example, the extent to which the Deepwater Horizon incident versus other




      59  See Mims, 590 F.3d at 302, 308.
      60  Denney, 443 F.3d at 263-64.
       61 Deepwater Horizon I, 732 F.3d at 340-42.
       62 See Cole, 484 F.3d at 721-23 (emphasis added) (quoting Parker, 478 F.3d at 377

(internal quotation marks omitted)).

                                          21
    Case: 13-30095        Document: 00512496788          Page: 22     Date Filed: 01/10/2014



                                       No. 13-30095
factors caused a decline in the income of an individual or business.” 63 As early
as October 6, 2010, the district court anticipated that “issues relating to
damages” could and would be “severed and tried separately” from other issues
relating to liability, 64 in accordance with this court’s previous case law 65 and
Rule 23(c)(4). 66 In its submissions to the district court, BP also contemplated
the possibility of “a trial of an economic damage test case” and “presentations
of proof and comparative responsibility.” 67             Such proceedings would have
provided opportunities for BP to inquire more deeply into individual claimants’
evidence of Article III standing under the applicable evidentiary standards
described in Lujan and Lewis. 68 In the absence of any motion for summary
judgment or trial predicated upon the Article III standing of those absent class
members, however, it would be premature and improper for a court to apply
evidentiary standards corresponding to those later stages of litigation.
       Indeed, it would make no practical sense for a court to require evidence
of a party’s claims when the parties themselves seek settlement under Rule
23(e). Logically, requiring absent class members to prove their claims prior to
settlement under Rule 23(e) would eliminate class settlement because there
would be no need to settle a claim that was already proven. Such a rule would


       63  In re Oil Spill, 910 F. Supp. 2d at 924.
       64  Scheduling Order of October 6, 2010, at 3 (Rec. Doc. 473).
        65 This court has previously “approved mass tort or mass accident class actions when

the district court was able to rely on a manageable trial plan—including bifurcation” of “class-
wide liability issues” and issues of individual damages. Steering Comm. v. Exxon Mobil
Corp., 461 F.3d 598, 603 (5th Cir. 2006) (analyzing Watson v. Shell Oil Co., 979 F.2d 1014,
1017-18, 1024 & n.9 (5th Cir. 1992)).
        66 See Butler v. Sears, Roebuck & Co., 727 F.3d 796, 800 (7th Cir. 2013) (“[A] class

action limited to determining liability on a class-wide basis, with separate hearings to
determine—if liability is established—the damages of individual class members, or
homogeneous groups of class members, is permitted by Rule 23(c)(4) and will often be the
sensible way to proceed.”).
        67 Defs.’ Memorandum of October 6, 2010, at 6, 8 (Rec. Doc. 488).
        68 Lewis, 518 U.S. at 358 (citing Lujan, 504 U.S. at 560-61).



                                              22
    Case: 13-30095       Document: 00512496788          Page: 23     Date Filed: 01/10/2014



                                       No. 13-30095
thwart the “overriding public interest in favor of settlement” that we have
recognized “[p]articularly in class action suits.” 69           The legitimacy of class
settlements is reflected not only in Rule 23(e) but also in the special regime
that Congress has created to govern class settlements under 28 U.S.C. §§ 1711-
15. Through the procedural mechanism of a class settlement, defendants “are
entitled to settle claims pending against them on a class-wide basis even if a
court believes that those claims may be meritless, provided that the class is
properly certified under Rules 23(a) and (b) and the settlement is fair under
Rule 23(e).” 70 By entering into class-wide settlements, defendants “obtain[]
releases from all those who might wish to assert claims, meritorious or not”
and protect themselves from even those “plaintiffs with non-viable claims
[who] do nonetheless commence legal action.” 71
       This is certainly not to say, on the other hand, that the Claims
Administrator must afford the same deference to the absent class members’
allegations that we apply when addressing Article III issues at the Rule 23
stage. Naturally, the Claims Administrator is not bound to apply the Denney
test or the Kohen test but must follow whatever instructions are set forth in
Exhibit 4B, Exhibit 4C, and the other provisions of the parties’ detailed
Settlement Agreement. In his concurrence to Deepwater Horizon I, Judge
Southwick succinctly observed that Exhibits 4B and 4C created an evidentiary
framework intended to “simplif[y] the claims process by making proof of loss a




       69 Kincade v. Gen. Tire & Rubber Co., 635 F.2d 501, 507 (5th Cir. 1981) (quoting Cotton
v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)); see also Smith v. Crystian, 91 F. App’x 952,
955 (5th Cir. 2004) (acknowledging the “strong judicial policy favoring the resolution of
disputes through settlement” and affirming both class certification and settlement approval
(internal citation and quotation marks omitted)).
       70 In re Am. Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 243-44 (2d Cir. 2012).
       71 Sullivan, 667 F.3d at 310.



                                             23
    Case: 13-30095      Document: 00512496788         Page: 24    Date Filed: 01/10/2014



                                     No. 13-30095
substitute for proof of factual causation.” 72 The parties now vigorously dispute
how this evidentiary framework was intended to work. For its part, BP has
argued in its subsequent submissions to the Deepwater Horizon I panel that
“the Claims Administrator must make a threshold determination whether the
claimant has suffered loss as a result of the spill” and that under footnote 1 of
Exhibit 4B this “threshold determination must be made before applying the
causation criteria outlined in Exhibit 4B.”            The named plaintiffs hold a
different view.
       The evidentiary standard to be applied by the Claims Administrator,
however, is not a matter of Article III standing. It is a question of interpreting
the Settlement Agreement and applying it to each individual claim, and we are
not called upon to address those issues in this appeal.
                                           IV.
       We turn now to examine the Rule 23 arguments raised by BP, the Allpar
Objectors, the Cobb Objectors, and the BCA Objectors. In addressing Rule 23,
BP and the Allpar Objectors have made nearly identical arguments. They
challenge class certification and settlement approval under a variety of
provisions of Rule 23 based on the same central premise discussed above in the
context of Article III—that a class cannot be certified when it includes persons
who have not actually been injured. The Cobb Objectors also expressly adopt
BP’s arguments by reference and add only a single additional argument.
According to the Cobb Objectors, the named plaintiffs did not adequately
represent the class under Rule 23(a)(4) because there were no subclasses
formed to represent residents of different states, particularly residents of
Texas, and no subclass formed to represent those potential claimants who



       72Deepwater Horizon I, 732 F.3d at 346 (Southwick, J., concurring in Parts I and III
of the majority opinion).
                                            24
    Case: 13-30095       Document: 00512496788          Page: 25     Date Filed: 01/10/2014



                                       No. 13-30095
would have been “better off under the GCCF claims process.” As explained
below, the objections of the Allpar Objectors, the Cobb Objectors, and BP have
no merit.
       For their part, the BCA Objectors—who refer to themselves in this way
because they are represented by Brent Coon & Associates—were among the
12,970 objectors who “failed to comply with the requirements of the
Preliminary Approval Order in that they failed to provide written proof of class
membership and, therefore, forfeited and waived their objections.” 73                    The
district court’s Preliminary Approval Order provided that any class member
who wished to object to the Settlement Agreement must do so in writing by
August 31, 2012, and include “written proof of class membership” with his or
her objection, “such as proof of residency, ownership of property and the
location thereof, and/or business operation and the location thereof.” 74 As the
record shows, the BCA Objectors’ objection was filed timely but was
incomplete. This submission included thousands of claimants’ names listed in
a chart spanning more than 150 pages but lacked even a single claimant’s proof
of residency, property ownership, or business operation. 75
       On November 7, 2012, the night before the fairness hearing and two
months after the deadline for filing written objections, the BCA Objectors filed
a Motion for Leave to File Reply Memorandum Late and in Excess of Ordinary



       73 See In re Oil Spill, 910 F. Supp. 2d at 936 (citing Report on Objections to and Opt-
Outs from the Economic and Property Damages Settlement as Amended on May 2, 2012 (Rec.
Doc. 8001)).
       74 Id. at 935-36 (internal quotation marks omitted).
       75 See id. (citing Report on Objections to and Opt-Outs from the Economic and Property

Damages Settlement as Amended on May 2, 2012 (Rec. Doc. 8001)); see also Report on
Objections to and Opt-Outs from the Economic and Property Damages Settlement as
Amended on May 2, 2012, Ex. L, at 3-538 (Rec. Doc. 8001-18) (identifying each one of the
11,245 objectors represented by Brent Coon & Associates as lacking “Standing Proof”);
Plaintiffs Represented by Brent Coon & Associates’ Motion in Opposition and Objections to
the Economic Class Settlement, Ex. 1 (Rec. Doc. 7224-2).
                                             25
    Case: 13-30095        Document: 00512496788          Page: 26     Date Filed: 01/10/2014



                                       No. 13-30095
Page Limitations.         On November 8, 2012—the morning of the fairness
hearing—the district court issued an order striking this filing for untimeliness.
The result of this, according to the district court’s order of December 21, 2012,
was that the BCA Objectors’ challenges to class certification and settlement
approval were therefore forfeited and waived. In the notice of appeal filed with
this court, the BCA Objectors have once again appended a lengthy list
including thousands of names listed alphabetically on a chart, but no written
proof of residency, property ownership, or business operation.
       The district court’s instruction to provide proof of class membership was
a legitimate exercise of its discretion under Rule 23(d)(1)(A) and Rule
23(d)(1)(C) to “issue orders that[] . . . determine the course of proceedings” and
“impose conditions . . . on intervenors” in a class action. As the Supreme Court
recognized in Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981), a district court
presiding over a class action “has both the duty and the broad authority” to
enter such orders to minimize “the potential for abuse” during such
proceedings. 76 Although a district court’s discretion under Rule 23(d) is “not
unlimited,” 77 the district court plainly acted within its discretion in finding
that the BCA Objectors forfeited and waived their objections by disobeying the
reasonable requirements of the Preliminary Approval Order. Moreover, in an
unpublished case with equivalent facts, Feder v. Electronic Data Systems
Corp., 248 F. App’x 579, 580 (5th Cir. 2007), we dismissed an appeal from a
district court’s order on class certification and settlement approval based on



       76 Gulf Oil Co., 452 U.S. at 100; see also Moulton v. U.S. Steel Corp., 581 F.3d 344, 353
(6th Cir. 2009) (“Rule 23 gives the district court broad discretion in handling class actions,
authorizing ‘orders that . . . impose conditions on the representative parties or on
intervenors.’”) (alteration in original); Williams v. Chartwell Fin. Servs., Ltd., 204 F.3d 748,
759 (7th Cir. 2000).
       77 Gulf Oil Co., 452 U.S. at 100.



                                              26
    Case: 13-30095       Document: 00512496788          Page: 27     Date Filed: 01/10/2014



                                       No. 13-30095
the objector’s failure to “prove his membership in the class” in accordance with
the district court’s reasonable documentation requirements.                     We see no
meaningful difference between the present case and the facts of Feder. As we
explained in Feder, “the right to object to settlement in a . . . class action must
rest on something more than the sort of bare assertions” now offered by the
BCA Objectors. 78
       Accordingly, because the BCA Objectors did not substantiate their
membership in this class, the district court did not abuse its discretion under
Rule 23(d)(1)(A) and Rule 23(d)(1)(C) in finding that the BCA Objectors
“forfeited and waived” their objections to the class certification and settlement
approval. 79 We therefore will not consider the merits of their objections.
       In the remaining sections, we address the arguments raised by BP, the
Allpar Objectors, and the Cobb Objectors in relation to the individual
provisions of Rule 23.
                                             A.
       BP, the Allpar Objectors, and (by reference) the Cobb Objectors have all
challenged certification of the class under Rule 23(a)(2), which requires a
demonstration that “there are questions of law or fact common to the class.”
These arguments rest entirely on a selective quotation from Wal-Mart Stores,
Inc. v. Dukes, 131 S. Ct. 2541 (2011), and must be rejected. As the Supreme
Court stated in Wal-Mart, “[c]ommonality requires the plaintiff to demonstrate
that the class members ‘have suffered the same injury.’” 80 Based on this single
sentence, it is now suggested that either the diversity of the class members’



       78  See Feder, 248 F. App’x at 581; see also Union Asset Mgmt. Holding A.G. v. Dell,
Inc., 669 F.3d 632, 639 (5th Cir. 2012) (holding that objectors had standing to object
specifically because they had “complied” with the requirements of the settlement notice).
        79 See In re Oil Spill, 910 F. Supp. 2d at 936.
        80 Wal-Mart, 131 S. Ct. at 2551 (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147,

157 (1982)).
                                             27
   Case: 13-30095          Document: 00512496788         Page: 28     Date Filed: 01/10/2014



                                        No. 13-30095
economic injuries or the inclusion of members who “have suffered no injury at
all” might preclude class certification.
      When quoted in its entirety, however, the relevant passage from Wal-
Mart demonstrates why both of these arguments are meritless:
                Commonality requires the plaintiff to demonstrate
                that the class members “have suffered the same
                injury.” This does not mean merely that they have all
                suffered a violation of the same provision of law. Title
                VII, for example, can be violated in many ways—by
                intentional discrimination, or by hiring and promotion
                criteria that result in disparate impact, and by the use
                of these practices on the part of many different
                superiors in a single company. Quite obviously, the
                mere claim by employees of the same company that
                they have suffered a Title VII injury, or even a
                disparate-impact Title VII injury, gives no cause to
                believe that all their claims can productively be
                litigated at once. Their claims must depend upon a
                common contention—for example, the assertion of
                discriminatory bias on the part of the same supervisor.
                That common contention, moreover, must be of such a
                nature that it is capable of classwide resolution—
                which means that determination of its truth or falsity
                will resolve an issue that is central to the validity of
                each one of the claims in one stroke. 81

      As this passage shows, the Supreme Court’s use of the phrase, “the same
injury,” in Wal-Mart (and decades previously in General Telephone Co. of
Southwest v. Falcon, 457 U.S. 147, 157 (1982)) does not support BP’s argument.
To satisfy the commonality requirement under Rule 23(a)(2), class members
must raise at least one contention that is central to the validity of each class
member’s claims.         But this contention need not relate specifically to the
damages component of the class members’ claims.                      Even an instance of



      81   Wal-Mart, 131 S. Ct. at 2551 (citation omitted) (quoting Falcon, 457 U.S. at 157).
                                              28
   Case: 13-30095          Document: 00512496788        Page: 29     Date Filed: 01/10/2014



                                        No. 13-30095
injurious conduct, which would usually relate more directly to the defendant’s
liability than to the claimant’s damages, may constitute “the same injury.”
This is confirmed by the example given by the Supreme Court in the above
passage from Wal-Mart, “discriminatory bias on the part of the same
supervisor,” which is itself not a type of damages, but an instance of injurious
conduct that violates Title VII. Later in the same decision, the Supreme Court
stated that another type of injurious conduct on the part of the defendant, “a
companywide discriminatory pay and promotion policy,” would also have
satisfied the “same injury” test for commonality under Rule 23(a)(2). 82
      Accordingly, as these two examples from Wal-Mart demonstrate, the
legal requirement that class members have all “suffered the same injury” can
be satisfied by an instance of the defendant’s injurious conduct, even when the
resulting injurious effects—the damages—are diverse. This aspect of the law
is therefore unchanged since our decision in Bertulli v. Independent Association
of Continental Pilots, 242 F.3d 290, 298 (5th Cir. 2001), in which we upheld
certification of a class action because “virtually every issue prior to damages
[wa]s a common issue.” As we indicated in M.D. ex rel. Stukenberg v. Perry,
675 F.3d 832, 840 (5th Cir. 2012), the principal requirement of Wal-Mart is
merely a single common contention that enables the class action “to generate
common answers apt to drive the resolution of the litigation.” These “common
answers” may indeed relate to the injurious effects experienced by the class
members, but they may also relate to the defendant’s injurious conduct.
“[E]ven a single common question will do.” 83
      The above passage from Wal-Mart also demonstrates that district courts
do not err by failing to ascertain at the Rule 23 stage whether the class



      82   Id. at 2556.
      83   Id. (alterations and internal quotation marks omitted).
                                              29
    Case: 13-30095       Document: 00512496788          Page: 30     Date Filed: 01/10/2014



                                       No. 13-30095
members include persons and entities who have suffered “no injury at all.” As
the Supreme Court explained, a “contention” regarding the class members’
injury is sufficient to satisfy Rule 23, so long as the party seeking certification
can show that this contention is “common” to all the class members, is “central”
to the validity of their claims, and is “capable” of classwide resolution. There
is no need to resolve the merits of the common contention at the Rule 23 stage
or to attempt prematurely the “determination of its truth or falsity.” 84
Although Rule 23 “does not set forth a mere pleading standard” and a court
may need to “probe behind the pleadings before coming to rest on the
certification,” 85 Rule 23 does not therefore become a dress rehearsal for the
merits. 86   As the Supreme Court repeated last term in Amgen, “[m]erits
questions may be considered to the extent—but only to the extent—that they
are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.” 87      In other words, to satisfy the commonality
requirement under Rule 23(a)(2), the parties may potentially need to provide
evidence to demonstrate that a particular contention is common, but not that
it is correct.
       The district court’s certification of this class, therefore, did not violate
Rule 23(a)(2). After reviewing expert evidence, the district court found that
numerous factual and legal issues were central to the validity of all the class
members’ claims. These included “[w]hether BP had a valid superseding cause
defense,” “[w]hether BP used an improper well design that unreasonably
heightened the risk,” “[w]hether the cement mixture was unstable, and, if so,
whether BP should have prevented its use,” “[w]hether BP took appropriate


       84 See id. at 2551.
       85 See id. (quoting Falcon, 457 U.S. at 160).
       86 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d 838, 851-

52 (6th Cir. 2013); Messner v. Northshore Univ. HealthSys., 669 F.3d 802, 811 (7th Cir. 2012).
       87 Amgen, 133 S. Ct. at 1195.

                                             30
    Case: 13-30095       Document: 00512496788          Page: 31     Date Filed: 01/10/2014



                                       No. 13-30095
and timely steps to stop the release of hydrocarbons from the well,” “whether
these decisions (individually or collectively) constitute negligence, gross
negligence, or willful misconduct,” “[w]hether BP is a responsible party under
OPA,” “[w]hether BP could limit its liability under § 2704 of OPA,” “[w]hether
punitive damages are available as a matter of law,” and whether BP “failed to
mitigate the damages of the class.” 88 Neither BP nor the remaining Objectors
find fault with any of the items on the district court’s long list of common
issues. Because “even a single common question will do” under Wal-Mart, this
list was more than sufficient. 89
       Accordingly, the commonality arguments raised by BP, the Allpar
Objectors, and the Cobb Objectors do not require decertification of the class.
Although all of the factual and legal questions identified by the district court
are more closely related to BP’s injurious conduct than to the injurious effects
experienced by the class members, they nonetheless demonstrate that the class
members claim to have suffered the “same injury” in the sense that Wal-Mart
used this phrase. 90 Additionally, the district court did not err by failing to
determine whether the class contained individuals who have not actually
suffered any injury, because this would have amounted to a determination of
the truth or falsity of the parties’ contentions, rather than an evaluation of
those contentions’ commonality. This was not required by Wal-Mart, and was
expressly ruled out in Amgen. 91 We therefore reject the challenges raised by
BP, the Allpar Objectors, and the Cobb Objectors under Rule 23(a)(2). 92


       88 In re Oil Spill, 910 F. Supp. 2d at 922-23.
       89 See Wal-Mart, 131 S. Ct. at 2556 (alterations and internal quotation marks omitted).
       90 Id. at 2551 (quoting Falcon, 457 U.S. at 157).
       91 Amgen, 133 S. Ct. at 1194-95.
       92 In a one-sentence footnote in its initial brief, BP adds that “the claims of the

representative parties are no longer typical of the claims of the class” in light of the Claims
Administrator’s interpretations and directs our attention to the Supreme Court’s statement

                                              31
    Case: 13-30095       Document: 00512496788          Page: 32     Date Filed: 01/10/2014



                                       No. 13-30095
                                              B.
       BP and the Objectors also challenge class certification and settlement
approval under Rule 23(a)(4), which requires a demonstration that “the
representative parties will fairly and adequately protect the interests of the
class.” According to this argument, an impermissible “intraclass conflict” is
created by the Claims Administrator’s interpretation of Exhibits 4B and 4C
because the claimants now include some persons and entities that have
suffered injuries, and other persons and entities that allegedly have not. As it
has been interpreted, BP argues, the Settlement Agreement “would almost
necessarily make injured members worse off than they might have been had
non-injured members been excluded from the class.” According to BP, had the
injured class members been represented by named plaintiffs negotiating
exclusively on their behalf, they could have used their increased bargaining
power during settlement negotiations to demand a more favorable formula for
awarding payments.
       The district court must be upheld, however, unless its decision
constituted an abuse of discretion. In this case, the district court found that
the named plaintiffs were “clearly adequate” to protect the interests of the class
as they included “individuals and businesses asserting each category of loss”




that “[t]he commonality and typicality requirements of Rule 23(a) tend to merge.” See Wal-
Mart, 131 S. Ct. at 2551 n.5 (alteration in original) (internal quotation marks omitted). The
Allpar Objectors also have not differentiated in any way between their commonality
argument under Rule 23(a)(2) and their typicality argument under Rule 23(a)(3). To the
extent that the references to “typicality” by BP and the Allpar Objectors constitute a separate
argument under Rule 23(a)(3), that argument is rejected. For the same reasons given with
respect to their commonality argument, neither BP nor the Allpar Objectors have
demonstrated that the district court abused its discretion in finding that “[t]ypicality is
satisfied here, as the class representatives—like all class members—allege economic and/or
property damage stemming directly from the Deepwater Horizon spill.” In re Oil Spill, 910
F. Supp. 2d at 915.

                                             32
    Case: 13-30095             Document: 00512496788          Page: 33     Date Filed: 01/10/2014



                                             No. 13-30095
and were assisted by adequate counsel. 93 After reviewing declarations by each
of the named plaintiffs, the district court found that they had “participated in
the settlement negotiations” and taken “an active role in the prosecution of this
class action.” 94 After reviewing expert testimony, the district court also found
that the class action was structured to assure adequate representation of all
interests within the class and to prevent intraclass conflict.                        Finally, the
district court concluded that the “uncapped compensation” available under the
Settlement Agreement would “ensure that a benefit paid to one member of the
class will in no way reduce or interfere with a benefit obtained by another
member.” 95
          Although BP made no objection to the district court’s order certifying the
class and approving the Settlement Agreement, BP asks this court to find an
intraclass conflict of interest because the claimants allegedly include persons
and entities that have suffered no injury. In support of this allegation, BP
presents us with a series of economists’ declarations that had not been
provided to the district court when the class was certified. But our previous
decisions prevent us from considering this evidence for the first time on
appeal. 96 Moreover, even if we were to accept BP’s contention that the class
does include uninjured persons, Mims and Rodriguez would foreclose
decertification of the class on this basis. As we stated in Mims in the context
of the Rule 23 requirements, “[c]lass certification is not precluded simply
because a class may include persons who have not been injured by the



          93   In re Oil Spill, 910 F. Supp. 2d at 916-17.
          94   Id. at 916 (quoting Stott v. Capital Fin. Servs., Inc., 277 F.R.D. 316, 325 (N.D. Tex.
2011)).
         Id. at 918.
          95

         Quesada, 701 F.3d at 1084 n.9; Ramchandani, 434 F.3d at 339 n.1; Theriot, 185
96
F.3d at 491 n.26.

                                                   33
    Case: 13-30095         Document: 00512496788           Page: 34     Date Filed: 01/10/2014



                                         No. 13-30095
defendant’s conduct.” 97 As we stated in Rodriguez, “the possibility that some
[absent class members] may fail to prevail on their individual claims will not
defeat class membership.” 98
       By contrast, we can consider the argument that the Cobb Objectors have
raised under Rule 23(a)(4), which was passed upon by the district court. The
Cobb Objectors argue that “class members from Texas, Louisiana, Alabama,
Florida and Mississippi” should have been divided into their own subclasses,
as should those class members who “were better off under the GCCF claims
process.”
       Although the creation of subclasses is sometimes necessary under Rule
23(a)(4) to avoid a “fundamental conflict,” there is no need to create subclasses
to accommodate every instance of “differently weighted interests.” 99 In this
case, because the class members’ claims arise under federal law rather than
state law, we are not persuaded that there is any fundamental conflict between
the “differently weighted interests” of class members from different
geographical regions. Although geographical criteria were indeed incorporated
into the Settlement Agreement, the reason for this is both obvious and
acknowledged in the Cobb Objectors’ brief. That is, “causation becomes more



       97  Mims, 590 F.3d at 308.
       98  Rodriguez, 695 F.3d at 370 (internal quotation marks omitted).
        99 Dewey v. Volkswagen Aktiengesellschaft, 681 F.3d 170, 186 (3d Cir. 2012) (quoting

Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 429 (6th Cir. 2012)); see also In re
Literary Works in Elec. Databases Copyright Litig., 654 F.3d 242, 249 (2d Cir. 2011); Ward v.
Dixie Nat’l Life Ins. Co., 595 F.3d 164, 180 (4th Cir. 2010) (“For a conflict of interest to defeat
the adequacy requirement, that conflict must be fundamental.” (internal quotation marks
omitted)); Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 959 (9th Cir. 2009) (“An absence of
material conflicts of interest between the named plaintiffs and their counsel with other class
members is central to adequacy . . . .” (emphasis added)); Valley Drug Co. v. Geneva Pharms.,
Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (“Significantly, the existence of minor conflicts
alone will not defeat a party’s claim to class certification: the conflict must be a ‘fundamental’
one going to the specific issues in controversy.”).

                                               34
   Case: 13-30095          Document: 00512496788          Page: 35    Date Filed: 01/10/2014



                                         No. 13-30095
difficult” for a claimant to establish “the further one moves from the coast” and,
in particular, the further one moves from the Macondo reservoir where the
Deepwater Horizon incident occurred.
      As the district court expressly found, the differences between the
formulas applicable in the different geographic zones were “rationally related
to the relative strengths and merits of similarly situated claims.” 100                 The
identification of objective, geographically-based criteria therefore easily
distinguishes this case from In re Katrina Canal Breaches Litigation, 628 F.3d
185, 194 (5th Cir. 2010), in which the district court improperly approved a class
settlement that sought simply to “punt[] the difficult question of equitable
distribution from the court to the special master, without providing any more
clarity as to how fairness will be achieved.”                 The district court’s rigorous
consideration of the expert evidence demonstrates that it did not abuse its
discretion in declining to require subclasses for claimants based in Texas,
Louisiana, Alabama, Florida, and Mississippi.
      We also must reject the Cobb Objectors’ argument that an intraclass
conflict exists between class members who were “better off under the GCCF
claims process” and those who were not. Most critically, the Cobb Objectors
have failed to provide any details about the cause of these claimants’ current
disadvantage. In their brief, the Cobb Objectors repeat several times that some
number of claimants are now “forced to meet arbitrary loss and recovery
benchmarks” under the Settlement Agreement, whereas these same claimants
apparently could have recovered under the GCCF without doing so. After
considering substantial expert testimony, however, the district court found
explicitly that the Settlement Agreement’s compensation criteria were not



      100   See In re Oil Spill, 910 F. Supp. 2d at 917-18.

                                               35
    Case: 13-30095      Document: 00512496788         Page: 36       Date Filed: 01/10/2014



                                     No. 13-30095
arbitrary, but “detailed” and “objective.” 101 Nothing in the Cobb Objectors’
arguments demonstrates that the district court’s conclusions on this question
constituted an abuse of discretion.         Finally, even if some claimants were
practically disadvantaged by the procedures of the court-administered claims
process in comparison to the procedures of the GCCF, this mechanical
discrepancy is only another example of “differently weighted interests” rather
than a “fundamental conflict” of interests. 102 As the Sixth and Third Circuits
have held, “each class member naturally derives different amounts of utility
from any class-wide settlement” based on his or her unique circumstances, but
this does not put all such class members in fundamental conflict with one
another. 103   Without a more detailed description of the disadvantage
experienced by the group that was supposedly “better off” under the GCCF, we
cannot agree with the Cobb Objectors that the district court’s certification of
this class was an abuse of discretion.
                                           C.
      BP and the Objectors also argue that class certification was improper
under Rule 23(b)(3), which requires that “the questions of law or fact common
to class members predominate over any questions affecting only individual
members.” According to BP and the Objectors, the Supreme Court’s recent
decision in Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013)—which was
decided three months after the district court certified the class—precludes
certification under Rule 23(b)(3) in any case where the class members’ damages
are not susceptible to a formula for classwide measurement.
      This is a misreading of Comcast, however, which has already been



      101 Id.
      102 Dewey, 681 F.3d at 186 (quoting Gooch, 672 F.3d at 429).
      103 See id.



                                           36
    Case: 13-30095        Document: 00512496788          Page: 37     Date Filed: 01/10/2014



                                       No. 13-30095
rejected by three other circuits. 104          As explained in greater detail below,
Comcast held that a district court errs by premising its Rule 23(b)(3) decision
on a formula for classwide measurement of damages whenever the damages
measured by that formula are incompatible with the class action’s theory of
liability. As the court explained, “[t]he first step in a damages study is the
translation of the legal theory of the harmful event into an analysis of the
economic impact of that event.” 105 This rule may reveal an important defect in
many formulas for classwide measurement of damages.                         But nothing in
Comcast mandates a formula for classwide measurement of damages in all
cases. Even after Comcast, therefore, this holding has no impact on cases such
as the present one, in which predominance was based not on common issues of
damages but on the numerous common issues of liability. In the present case,
the district court did not include a formula for classwide measurement of
damages among its extensive listing of the “common issues” that weighed in
favor of certification.      The district court always recognized that the class
members’ damages “would have to be decided on an individual basis were the
cases not being settled,” as would “the extent to which the Deepwater Horizon
incident versus other factors caused a decline in the income of an individual or
business.” 106 The holding of Comcast cited by BP and the Objectors, therefore,
is simply inapplicable here.
       As recalled above, the district court set forth a considerable list of issues
that were common to all the class members’ claims. Nearly all of these issues
related to either the complicated factual questions surrounding BP’s
involvement in the well design, explosion, discharge of oil, and cleanup efforts


       104 See Butler, 727 F.3d at 800; In re Whirlpool Corp., 722 F.3d at 860; Leyva v. Medline
Indus. Inc., 716 F.3d 510, 514 (9th Cir. 2013).
       105 Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1435 (2013) (quoting FED. JUDICIAL

CTR., REFERENCE MANUAL ON SCIENTIFIC EVIDENCE 432 (3D ED. 2011) (emphasis omitted)).
       106 In re Oil Spill, 910 F. Supp. 2d at 924.

                                              37
    Case: 13-30095      Document: 00512496788         Page: 38    Date Filed: 01/10/2014



                                     No. 13-30095
or the uncertain legal questions surrounding interpretation and application of
the OPA. Accordingly, BP and the Objectors are quite correct to suggest that,
although the analysis of BP’s injurious conduct gives rise to numerous common
questions, the class members’ damage calculations give rise primarily to
individual questions that are not capable of classwide resolution.
       But this is not fatal to class certification. As we stated in Bell Atlantic
Corp. v. AT&T Corp., 339 F.3d 294, 306 (5th Cir. 2003), “[e]ven wide disparity
among class members as to the amount of damages” does not preclude class
certification “and courts, therefore, have certified classes even in light of the
need for individualized calculations of damages.”                 Accordingly, as we
recognized in Steering Committee v. Exxon Mobil Corp., 461 F.3d 598, 603 (5th
Cir. 2006), it is indeed “possible to satisfy the predominance . . . requirements
of Rule 23(b)(3) in a mass tort or mass accident class action” despite the
particular need in such cases for individualized damages calculations. On this
basis, therefore, we have previously affirmed class certification in mass
accident cases, 107 as in other cases in which “virtually every issue prior to
damages is a common issue.” 108
       In particular, as we explained in Madison v. Chalmette Refining, L.L.C.,
637 F.3d 551, 556 (5th Cir. 2011), predominance may be ensured in a mass
accident case when a district court performs a sufficiently “rigorous analysis”
of the means by which common and individual issues will be divided and tried.
In many circuits, this has been accomplished by means of multi-phase trials
under Rule 23(c)(4), which permits district courts to limit class treatment to




       107 See Steering Comm., 461 F.3d at 603 (analyzing Watson v. Shell Oil Co., 979 F.2d
1014, 1022-23 (5th Cir. 1992)).
       108 Bertulli, 242 F.3d at 298.



                                            38
       Case: 13-30095         Document: 00512496788         Page: 39      Date Filed: 01/10/2014



                                           No. 13-30095
“particular issues” and reserve other issues for individual determination. 109
Accordingly, Chalmette Refining instructed district courts to consider
rigorously how they plan to “adjudicate common class issues in the first phase
and then later adjudicate individualized issues in other phases” of the multi-
phase trial before the final decision is made to certify a class. 110
         Heeding our instruction in Chalmette Refining, therefore, the district
court planned “to manage such litigation by breaking it down into separate
phases, as the [district court] was prepared to do prior to the parties’ reaching
a settlement.” 111 From the beginning of the litigation, the district court had
anticipated that “issues relating to damages” would be “severed and tried
separately” from other issues relating to liability. 112 The initial phases of this
litigation would therefore have focused on common questions, including which
defendants bore responsibility for the well blowout, how much oil escaped from
the Macondo reservoir, who bore responsibility for the inability of the
defendants to contain the flow earlier, where the oil finally came to rest, and
how the efforts to disperse the oil were conducted. 113                          “[A]bsent the
Settlement,” the district court would then have been obliged to determine in
later phases how “responsible party status would translate into compensation”
under the OPA. 114
         The district court was well aware, therefore, that the class members’
damages “would have to be decided on an individual basis were the cases not
being settled,” as would “the extent to which the Deepwater Horizon incident


         109   Butler, 727 F.3d at 800; In re Whirlpool Corp., 722 F.3d at 860; Leyva, 716 F.3d at
514.
         110 Chalmette Ref., 637 F.3d at 556.
         111 In re Oil Spill, 910 F. Supp. 2d at 932.
         112 Scheduling Order of October 6, 2010, at 3 (Rec. Doc. 473).
         113 In re Oil Spill, 910 F. Supp. 2d at 921-23.
         114 Id. at 924.



                                                 39
   Case: 13-30095       Document: 00512496788        Page: 40   Date Filed: 01/10/2014



                                      No. 13-30095
versus other factors caused a decline in the income of an individual or
business.” 115 Accordingly, the district court did not list the calculation of the
claimants’ damages either in its list of “common questions of fact” or in its list
of “common questions of law.” 116          But even without a common means of
measuring damages, in the district court’s view, these common issues
nonetheless predominated over the issues unique to individual claimants. As
the district court explained, “[t]he phased trial structure selected by the Court
prior to the parties’ arrival at a settlement agreement reflected the central
importance of common issues to this case.” 117
      In rendering this conclusion, the district court did not abuse its
discretion. The phased trial of common issues in this case would undoubtedly
prevent the repetitious re-litigation of these common issues by each individual
claimant in thousands of separate lawsuits. In accordance with our directive
in Chalmette Refining, the district court also rigorously analyzed how it would
adjudicate “common class issues in the first phase” and “individualized issues
in other phases.” 118 As required by Amchem Products, Inc. v. Windsor, 521
U.S. 591, 615 (1997), this class action would indeed “achieve economies of time,
effort, and expense, and promote . . . uniformity of decision as to persons
similarly situated, without sacrificing procedural fairness or bringing about
other undesirable results.” This class action therefore satisfies Rule 23(b)(3).
      This analysis is not changed by the Supreme Court’s recent decision in
Comcast. BP and the Objectors suggest that, three months after the district
court certified the class and approved the settlement, Comcast brought about
a revolution in the application of Rule 23(b)(3). According to this argument,



      115 Id.
      116 Id. at 921-23.
      117 Id. at 921.
      118 See Chalmette Ref., 637 F.3d at 556.

                                            40
    Case: 13-30095             Document: 00512496788          Page: 41     Date Filed: 01/10/2014



                                            No. 13-30095
Comcast declared “that certification under Rule 23(b)(3) requires a reliable,
common methodology for measuring classwide damages.” This reading is a
significant distortion of Comcast, and has already been considered and rejected
by the Seventh Circuit, the Sixth Circuit, and the Ninth Circuit in the months
since Comcast was decided. 119
          The principal holding of Comcast was that a “model purporting to serve
as evidence of damages . . . must measure only those damages attributable to
th[e] theory” of liability on which the class action is premised. 120 “If the model
does not even attempt to do that, it cannot possibly establish that damages are
susceptible of measurement across the entire class for purposes of Rule
23(b)(3).” 121          In this case, however, the district court’s inquiry into
predominance was never premised on such a formula. As our three fellow
circuits have already concluded, we agree that the rule of Comcast is largely
irrelevant “[w]here determinations on liability and damages have been
bifurcated” in accordance with Rule 23(c)(4) and the district court has
“reserved all issues concerning damages for individual determination.” 122
Even after Comcast, the predominance inquiry can still be satisfied under Rule
23(b)(3) if the proceedings are structured to establish “liability on a class-wide
basis, with separate hearings to determine—if liability is established—the
damages of individual class members.” 123 As explained above, this is precisely
how the district court planned to calculate the claimants’ damages, which



          119   See Butler, 727 F.3d at 800; In re Whirlpool Corp., 722 F.3d at 860; Leyva, 716 F.3d
at 514.
           Comcast Corp., 133 S. Ct. at 1433.
          120

           Id.
          121
       122 In re Whirlpool Corp., 722 F.3d at 860; see also Butler, 727 F.3d at 800; Leyva, 716
F.3d at 514.
       123 Butler, 727 F.3d at 800; see also In re Whirlpool Corp., 722 F.3d at 860; Leyva, 716
F.3d at 514.

                                                   41
   Case: 13-30095      Document: 00512496788          Page: 42   Date Filed: 01/10/2014



                                   No. 13-30095
“would have to be decided on an individual basis were the cases not being
settled.” 124 The principal holding of Comcast therefore has no application here.
      As an additional matter relating to the predominance inquiry, we also
address BP’s suggestion that Comcast prohibits class certification in the
present case because payments are made under the Settlement Agreement’s
Exhibits 4B and 4C to claimants “who have suffered no injury.” In BP’s view,
payments made under such a formula are not “attributable” to the class
action’s theory of liability and therefore violate Comcast. In support of this
argument, BP also has cited our decision in Bell Atlantic, which stated (very
similarly to Comcast) that the predominance inquiry under Rule 23(b)(3)
cannot be satisfied when it is premised on a formula for classwide
measurement of damages that “is clearly inadequate.” 125
      This argument must also be rejected. Neither Comcast nor Bell Atlantic,
nor any other decision that BP has identified, has suggested that
predominance under Rule 23(b)(3) can be defeated by a formula for making
voluntary payments under a settlement agreement. Both Comcast and Bell
Atlantic addressed formulas for measuring damages in class actions that had
been certified for further proceedings on the merits, and neither made any
mention of a settlement agreement. The Amchem decision, moreover, which
did involve a settlement class proposed for certification under Rule 23(b)(3),
explained that the predominance inquiry “trains on the legal or factual
questions that qualify each class member’s case as a genuine controversy,
questions that preexist any settlement.” 126      Indeed, as stated elsewhere in
Amchem, the existence of a settlement agreement allows the district court to
dispense altogether with considering at least one of the Rule 23(b)(3) concerns:


      124 In re Oil Spill, 910 F. Supp. 2d at 924.
      125 Bell Atl., 339 F.3d at 307.
      126 Amchem, 521 U.S. at 623 (emphasis added).

                                          42
    Case: 13-30095       Document: 00512496788          Page: 43     Date Filed: 01/10/2014



                                       No. 13-30095
“the likely difficulties in managing a class action.” Under Amchem, when
“[c]onfronted with a request for settlement-only class certification, a district
court need not inquire whether the case, if tried, would present intractable
management problems, see Fed. Rule Civ. Proc. 23(b)(3)(D), for the proposal is
that there be no trial.” 127
       We cannot therefore conceive of why or how a formula for making
voluntary payments under a settlement agreement could threaten the
predominance of common questions over individual questions in litigation.
Indeed, the reason that BP has identified no authority for this proposition is
that it is nonsensical. A question of law or fact that is “common” under Rule
23 is one that enables the class action “to generate common answers apt to
drive the resolution of the litigation.” 128 But after a class action has been
settled, by definition the litigation has been resolved and the questions have
been answered. For the commonality and predominance inquiries to have any
meaning at all, therefore, they must be considered independently from the
resolution provided in a settlement—which is precisely what Amchem
instructs. 129 The arguments raised by BP and the Objectors regarding Rule
23(b)(3) must therefore be rejected. 130


       127  Id. at 620.
       128  Wal-Mart, 131 S. Ct. at 2551 (emphasis omitted); M.D., 675 F.3d at 840.
        129 Amchem, 521 U.S. at 623 (explaining that the predominance inquiry “trains on the

legal or factual questions that qualify each class member’s case as a genuine controversy,
questions that preexist any settlement.”). It is worth recalling here that even though the
settlement class in Amchem failed the predominance inquiry, this was not due to any feature
of the settlement. This was because, rather, the district court had impermissibly taken into
consideration factors such as the class members’ “interest in receiving prompt and fair
compensation,” which was a factor unrelated to the case or controversy that they
hypothetically would have litigated had the class action not been settled. Such factors are
external to the predominance inquiry. See id.
        130 Neither the Cobb Objectors nor the Allpar Objectors have made any arguments

under the second requirement of Rule 23(b)(3), that “a class action is superior to other
available methods for fairly and efficiently adjudicating the controversy.” BP has raised this

                                             43
    Case: 13-30095        Document: 00512496788          Page: 44      Date Filed: 01/10/2014



                                        No. 13-30095
                                               D.
       BP and the Objectors have also argued that, by virtue of the Class
Administrator’s interpretations of Exhibits 4B and 4C, the class notice
distributed to absent class members has been rendered deficient. Under Rule
23(c)(2)(B), “[t]he notice must clearly and concisely state in plain, easily
understood language . . . the nature of the action,” “the definition of the class
certified,” “the class claims, issues, or defenses,” and other items of information
relating to opting out, making objections, and the consequences of the
judgment. Without tying their argument to any particular provision of Rule
23(c)(2)(B), BP and the Objectors contend that class members should have been
informed of the likelihood that the prospective claimants would include
uninjured persons and entities.
       In our circuit, however, “[i]t is not required[] . . . that class members be
made cognizant of every material fact that has taken place prior to the
notice.” 131   Moreover, as we held in In re Nissan Motor Corp. Antitrust
Litigation, 552 F.2d 1088, 1104 (5th Cir. 1977), and as at least four of our fellow
circuits have agreed, the class notice must describe the proceedings in




argument but has not differentiated in any meaningful way between its “predominance”
argument and “superiority” argument. Citing Amchem, BP argues essentially that the class
action would not be superior to individual lawsuits because a class action only satisfies Rule
23(b)(3) when it “would achieve economies of time, effort, and expense, and promote
uniformity of decision as to persons similarly situated, without sacrificing procedural fairness
or bringing about other undesirable results.” Amchem, 521 U.S. at 615. As we already have
decided in the context of the predominance inquiry, however, the district court did not abuse
its discretion in finding that this requirement was met in this case. See In re Oil Spill, 910
F. Supp. 2d at 928. Accordingly, BP’s argument as to superiority under Rule 23(b)(3) is also
rejected.
        131 In re Corrugated Container Antitrust Litig., 611 F.2d 86, 88 (5th Cir. 1980) (quoting

In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1104 (5th Cir. 1977)) (original
alterations, quotation marks, and parentheses omitted).

                                              44
    Case: 13-30095        Document: 00512496788          Page: 45     Date Filed: 01/10/2014



                                       No. 13-30095
“objective, neutral terms.” 132 The contention that BP and the Objectors now
suggest should have been incorporated into the class notice is neither
“objective” nor “neutral” but is an adversarial position that would have been
inappropriate for inclusion in a class notice.
       Additionally, in Katrina Canal Breaches, in which we found a statement
in a class notice to be “slightly misleading” regarding a point of Louisiana law,
we held that the notice was not rendered deficient because “the statement as
written [wa]s accurate in its essential point.” 133 Here, the class definition was
explained in the notice to include persons and entities with economic loss and
property damage “arising out of the ‘Deepwater Horizon Incident.’”
Accordingly, even if we were to accept that the class notice could have been
improved by adding the word, “allegedly,” this minor legal ambiguity would
not be enough to render the class notice deficient. The district court therefore
did not abuse its discretion in finding the class notice sufficient under Rule
23(c)(2)(B).
                                              E.
       BP and the Objectors also argue that the Claims Administrator’s
interpretations of Exhibits 4B and 4C preclude approval of the Settlement
Agreement under Rule 23(e), which requires a district court to ensure that all
class settlements are “fair, reasonable, and adequate.” Even the cases cited by
BP, however, emphasize that the purpose of Rule 23(e) is “to protect the



       132  See Int’l Union, United Auto., Aerospace, & Agric. Implement Workers of Am. v.
Gen. Motors Corp., 497 F.3d 615, 630 (6th Cir. 2007) (“Rule 23(e) does not require the notice
to set forth every ground on which class members might object to the settlement . . . .”); see
also Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962-63 & n.7 (9th Cir. 2009) (requiring the
class notice to be “scrupulously neutral”); In re Traffic Exec. Ass’n E. R.R., 627 F.2d 631, 634
(2d Cir. 1980) (same); Grunin v. Int’l House of Pancakes, 513 F.2d 114, 122 (8th Cir. 1975)
(same).
        133 See In re Katrina Canal Breaches Litig., 628 F.3d 185, 199 (5th Cir. 2010).



                                              45
    Case: 13-30095        Document: 00512496788          Page: 46      Date Filed: 01/10/2014



                                        No. 13-30095
nonparty members of the class.” 134 No case cited by BP or the Objectors
suggests that a district court must also safeguard the interests of the
defendant, which in most settlements can protect its own interests at the
negotiating table. As we stated in Newby v. Enron Corp., 394 F.3d 296, 301
(5th Cir. 2004), “[t]he gravamen of an approvable proposed settlement is that
it be fair, adequate, and reasonable and is not the product of collusion between
the parties.” 135      As is abundantly clear from the current controversy
surrounding the proper interpretation of Exhibits 4B and 4C, and as the
district court expressly found, 136 the Settlement Agreement was concluded in
an arms-length negotiation that was free of collusion.
       BP also makes a novel argument regarding our decision in Reed v.
General Motors Corp., 703 F.2d 170 (5th Cir. 1983), in which we explained that
the application of Rule 23(e) should hinge on the analysis of six factors. These
factors are: (1) the existence of fraud or collusion behind the settlement; (2) the
complexity, expense, and likely duration of the litigation; (3) the stage of the
proceedings and the amount of discovery completed; (4) the probability of
plaintiffs’ success on the merits; (5) the range of possible recovery; and (6) the
opinions of the class counsel, class representatives, and absent class
members. 137 In the present case, the district court conducted a lengthy and
detailed analysis of the proposed settlement under each of the six Reed
factors. 138 In the district court’s view, none of the Reed factors counseled



       134 Wilson v. Sw. Airlines, Inc., 880 F.2d 807, 818 (5th Cir. 1989) (quoting Piambino v.
Bailey, 610 F.2d 1306, 1327 (5th Cir. 1980)); see also All Plaintiffs v. All Defendants, 645 F.3d
329, 334 (5th Cir. 2011) (citing Strong v. BellSouth Telecomm’cns, Inc., 137 F.3d 844, 849 (5th
Cir. 1998)).
       135 Newby, 394 F.3d at 301 (internal quotation marks omitted).
       136 In re Oil Spill, 910 F. Supp. 2d at 931.
       137 Reed, 703 F.2d at 172.
       138 In re Oil Spill, 910 F. Supp. 2d at 931-39.



                                              46
    Case: 13-30095       Document: 00512496788          Page: 47     Date Filed: 01/10/2014



                                       No. 13-30095
against approving the settlement.
       BP’s argument ignores the six Reed factors altogether. Rather, BP relies
on a short quotation from Reed to suggest that district courts should also
ensure that settlement agreements are based on a “fair approximation of [class
members’] relative entitlement.”            This quotation is clearly taken out of
context. 139 No other decision by our court or by any district court has ever cited
Reed for such a proposition. Nor can any of the six Reed factors be easily
related to the “fair approximation” analysis that BP proposes.                         Even
attempting to analyze BP’s argument under the fifth factor discussed in Reed,
“the range of possible recovery,” BP has identified no reason to believe that the
payments made under the Settlement Agreement fall outside the class
members’ range of “possible” recovery in litigation.
                                             F.
       Last of all, BP and the Objectors have argued that, by virtue of the Class
Administrator’s interpretations of Exhibits 4B and 4C, Rule 23’s implicit
“ascertainability” requirement is not satisfied. As we held in Union Asset
Management Holding A.G. v. Dell, Inc., 669 F.3d 632 (5th Cir. 2012): “[I]n order
to maintain a class action, the class sought to be represented must be
adequately defined and clearly ascertainable.” 140 According to this argument,
the Claims Administrator’s two Policy Announcements render the class
definition irrational and therefore violate the ascertainability requirement.
However, as we found in Rodriguez, “the possibility that some [claimants] may
fail to prevail on their individual claims will not defeat class membership” on
the basis of the ascertainability requirement. 141               Accordingly, this final



       139 See Reed, 703 F.2d at 175.
       140 Dell, 669 F.3d at 639 (5th Cir. 2012) (quoting DeBremaecker v. Short, 433 F.2d 733,
734 (5th Cir. 1970) (per curiam)).
       141 Rodriguez, 695 F.3d at 370 (internal quotation marks omitted).

                                             47
    Case: 13-30095       Document: 00512496788          Page: 48     Date Filed: 01/10/2014



                                       No. 13-30095
argument by BP and the Objectors is rejected. In the absence of any other
arguments addressing this implicit component of Rule 23, we find that the
district court did not abuse its discretion in finding that the settlement class
satisfies the ascertainability requirement.
                                             V.
       To conclude, the numerous arguments that BP and the Objectors have
raised with respect to each of the provisions of Rule 23 are variants, for the
most part, of a single argument. Based on our previous decisions, we would
reject this argument even if we could consider BP’s evidence and accept its
factual premise, which we cannot.              Under Mims and Rodriguez, “[c]lass
certification is not precluded simply because a class may include persons who
have not been injured by the defendant’s conduct.” 142 The result is no different,
moreover, under Article III. As we wrote in Cole, “it is sufficient for standing
purposes that the plaintiffs seek recovery for an economic harm that they
allege they have suffered,” because we “assume arguendo the merits” of their
claims at the Rule 23 stage. 143
       For the foregoing reasons, therefore, we AFFIRM the district court’s
order of December 21, 2012.
       AFFIRMED.




       142 Mims, 590 F.3d at 308; see Rodriguez, 695 F.3d at 370 (“[T]he possibility that some
[absent class members] may fail to prevail on their individual claims will not defeat class
membership.”).
       143 Cole, 484 F.3d at 723 (emphasis added) (quoting Parker, 478 F.3d at 377 (internal

quotation marks omitted)).
                                             48
    Case: 13-30095     Document: 00512496788     Page: 49   Date Filed: 01/10/2014



                                  No. 13-30095
EMILIO M. GARZA, Circuit Judge, dissenting:
      The majority finds Article III causation satisfied by language in the
complaint     and    Settlement   Agreement,     notwithstanding    the    Claims
Administrator’s controlling interpretation rendering this language void,
eliminating all causation requirements for a broad swath of the class and
allowing individuals or entities to participate in the settlement even though
they lack a justiciable claim. “Rule 23’s requirements must be interpreted in
keeping with Article III . . . .” Amchem Products, Inc., v. Windsor, 521 U.S. 591,
613 (1997).    Standing is an essential component of Article III’s case-or-
controversy requirement, and it mandates that “there must be a causal
connection between the injury and the conduct complained of.”             Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560 (1992). That is, whether a class
member was economically injured is immaterial if that loss was not caused by
the oil spill. Absent an actual causation requirement for all class members,
Rule 23 is not being used to simply aggregate similar cases and controversies,
but rather to impermissibly extend the judicial power of the United States into
administering a private handout program. Because Article III does not permit
this, I respectfully dissent.
                                        I
      While the three elements of Article III standing—injury, causation, and
redressability—remain constant throughout the litigation, the standard of
proof necessary to demonstrate these elements becomes progressively more
demanding through “the successive stages of the litigation.” Lujan, 504 U.S. at
560; ante, at 9. I agree with the majority we must evaluate standing according
to the standard of proof for the Rule 23 class certification and settlement
approval stage. I disagree with the majority, however, that Article III standing
is satisfied in this case under the Denney test. I also disagree that Kohen,


                                       49
    Case: 13-30095        Document: 00512496788          Page: 50     Date Filed: 01/10/2014



                                       No. 13-30095
which by its facts addresses only pre-trial certification of a litigation class,
applies to the certification of a settlement class.
                                              A
       In Denney v. Deutsche Bank AG, 443 F.3d 253, 264 (2d Cir. 2006), a class
action settlement case like ours, the Second Circuit determined that “[n]o class
may be certified that contains members lacking Article III standing. The class
must therefore be defined in such a way that anyone within it would have
standing.” Id. (internal citations omitted) (emphasis added). The Denney test
fundamentally recognizes that a class certification decision opens the doors of
federal court to all members of that class. The federal courts are only open to
justiciable cases. 1     Thus, Denney correctly appreciates that, at the end of
litigation, settlement class certification stage, courts should verify that the
class definition is limited to those with justiciable cases, that is, to those that
would have standing. As the majority notes, the touchstone of this test is
whether the class definition encompasses only persons and entities that
possess Article III Standing. Ante at 16.
       The majority holds that the extant settlement class is necessarily limited
to those class members with claims causally connected to the oil spill, that is,
to those with standing. Id. It bases this holding exclusively upon Section
1.3.1.2 of the Class Definition, which is contained in both the Amended
Complaint and the Settlement Agreement. It totally, and erroneously, ignores
language in other documents, including Exhibit 4B and the Claims
Administrator’s Policy Announcement, which materially affects the status of
the causation requirement. Section 1.3.1.2 summarizes an economic damage


       1 See, e.g., Warth v. Seldin, 422 U.S. 490, 498 (1975) (“[Standing] is founded in concern
about the proper—and properly limited—role of the courts in a democratic society. [It] is the
threshold question in every federal case, determining the power of the court to entertain the
suit.”).

                                              50
    Case: 13-30095        Document: 00512496788          Page: 51      Date Filed: 01/10/2014



                                        No. 13-30095
category for “[l]oss of income, earnings or profits suffered by Natural Persons
or Entities as a result of the DEEPWATER HORIZON INCIDENT.” (emphasis
added). Certainly, this language encompasses a causation requirement. 2
However, the inquiry does not end there. Other documents with significant
bearing on the Class Definition’s treatment of causation must also be
examined.
       Section 1.3.1 of the Class Definition incorporates by reference Exhibit
4B: “Causation Requirements for Business Economic Loss Claims.” Section 1
of Exhibit 4B establishes that certain individuals and entities, based on their
location or the nature of their enterprise, “are not required to provide any
evidence of causation.” 3         These groups are entitled to a presumption of
causation. 4 Construed together, Section 1.3.1.2 of the Class Definition and
Section 1 of Exhibit 4B establish that individuals and entities alleging a loss
caused by the oil spill need not submit evidence of that causation when making
a claim for payment. 5 Such a construction seemingly preserves a threshold



       2Under the Oil Pollution Act, 33 U.S.C. § 2702(a), liability extends to removal costs
and specified damages categories “that result” from an oil discharge incident.

       3For example, Section I.1 states, “If you are a business in Zone A, you are not required
to provide any evidence of causation unless you fall into one of the exceptions agreed to by
the parties, and listed in footnote (1).” Section I.5 states, “If you are in Zone A, B, or C, and
you meet the “Charter Fishing Definition” you are not required to provide any evidence of
causation.” See infra Part II (explaining why geographic and enterprise-based requirements
alone do not comply with the cause-in-fact requirement of Article III and the substantive law
governing the class claims).

       4These groups are in contrast to other groups of claimants that must provide evidence
of causation according to the requirements of one of several revenue loss models defined in
the Settlement Agreement—e.g., the “Modified V-Shaped Revenue Pattern,” or “Proof of
Spill-Related Cancellations.”

       5Exhibit 4B’s presumption of causation substitutes a claimant’s geographical location,
or the nature of a claimant’s enterprise, for proof of causation. There is an open question as
to whether this substitution, even in conjunction with Section 1.3.1.2, would satisfy Article

                                              51
    Case: 13-30095       Document: 00512496788        Page: 52     Date Filed: 01/10/2014



                                      No. 13-30095
causation requirement while simply eliminating the need for specific evidence
to prove it when making a settlement claim.                In other words, causation
ostensibly remains an element of a claim even though proof is not a central
feature of the claims process. Significantly, Section 1.3.1.2 and Section I of
Exhibit 4B does not end our inquiry: The Claims Administrator has issued a
controlling interpretation of the Class Definition’s causation requirements.
       The Claims Administrator is specifically charged with implementing and
administering the Settlement in Section 4.3.1 of the Settlement Agreement.
Pursuant to this charge he issued an interpretive decision about causation for
economic losses, in which he explained that he would:
        “compensate eligible Business Economic Loss and Individual
       Economic Loss claimants for all losses payable under the terms of
       the Economic Loss frameworks in the Settlement Agreement,
       without regard to whether such losses resulted or may have resulted
       from a cause other than the Deepwater Horizon oil spill provided
       such claimants have satisfied the specific causation requirements
       set out in the Settlement Agreement.” (emphasis added).
The Claims Administrator further determined that “the Settlement Agreement
does not contemplate that the Claims Administrator will undertake additional
analysis of causation issues beyond those criteria that are specifically set out
in the Settlement Agreement.” In short, the Claims Administrator established
that the Settlement Agreement requires no proof of causation, beyond the
specific requirements of Exhibit 4B. And, the district court has repeatedly
affirmed this determination. 6 Essentially, this interpretation renders Section



III’s cause-in-fact element. However, on the facts before us, the Claims Administrator’s
interpretation has effectively eliminated Section 1.3.1.2’s “as a result of” language.

       6The Claims Administrator issued the Policy Announcement on October 10, 2012, just
over two months before the District Court entered the final class certification order. On
December 12, 2012, the district court acknowledged awareness of the interpretation in an
email to the parties. And, on April 9, 2013, the district court issued an order adopting the

                                            52
    Case: 13-30095         Document: 00512496788     Page: 53    Date Filed: 01/10/2014



                                      No. 13-30095
1.3.1.2’s causation language nugatory—all that matters is Exhibit 4B. There
is no longer a threshold requirement that the economic losses stand “as a result
of” the Deepwater Horizon incident, and at least five groups 7 of Business
Economic Loss claimants will never be required to provide any proof of
causation. That is, there is no causation requirement in the Settlement
Agreement—as actually implemented—for a significant segment of the class.
Surely, the words “as a result of” remain in the text of the Class Definition, the
Amended Complaint, and the Settlement Agreement, but, in truth, they have
no significance to determining who is eligible to participate in the settlement.
      Consequently, this class can encompass individuals or entities who could
never truthfully allege or establish standing, at any stage of the litigation.
Thus, it fails under Denney.          As explained in Lujan, Article III standing
irreducibly requires that the injury be “fairly traceable to the challenged action
of the defendant, and not the result of the independent action of some third
party not before the court.” 504 U.S. at 660 (internal quotations and alterations
omitted).     The elimination of a causation requirement for these Business
Economic Loss claimants renders the Settlement Agreement unconstitutional
in this respect.
       At the settlement class certification stage, Denney does “not require that
each member of a class submit evidence of personal standing.” Denney 443 F.3d
at 263. The test is whether each member contemplated by the definition can
allege standing. Ante at 21. And for the purposes of standing allegations, we



interpretation. On December 24, 2013, responding to the remand in No. 13-30315 (Before
Judges Dennis, Clement, and Southwick), the district court issued an order finding “that
whether a business economic loss is “as a result of” the Deepwater Horizon incident for
purposes of the Settlement is determined exclusively and conclusively by Exhibit 4B.” See
Order and Reasons [Responding to Remand of Business Economic Loss issues], 2:10-MD-
2179, ECF No. 12055, at 18.

      7   See Exhibit 4B, §§ I.1–5.
                                           53
    Case: 13-30095        Document: 00512496788          Page: 54      Date Filed: 01/10/2014



                                        No. 13-30095
“assume arguendo the merits of [the] legal claim.” Cole v. General Motors
Corp., 484 f.3d 717, 723 (5th Cir. 2007). But here, at the settlement class
certification stage, these standards are not met. Because the interpretation
has nullified the causation language of Section 1.3.1.2 of the complaint, there
is no guarantee that each member of the class meets the standing
requirements of Article III. Thus, it is quite possible that claimants eligible
for Exhibit 4B’s presumption of causation can fully participate in the
settlement even though their injuries, if any, are not fairly traceable to the
Deepwater Horizon incident. Cf. Lujan, 504 U.S. at 560. Denney requires that
the class must “be defined in such a way that anyone within it would have
standing.” Denney, 443 F.3d at 264 (emphasis added). Absent a causation
requirement for certain segments of Business Economic Loss claimants, this
Class Definition includes those who would not. 8
       The majority avoids the fatal impact of the Policy Announcement by
concluding that “the evidentiary standard to be applied by the Claims
Administrator [ ] is not a matter of Article III standing,” but rather “a question
of interpreting the Settlement Agreement and applying it to each individual
claim . . . .” Ante at 24. If this case involved only a question of degree—say,
what evidence is sufficient to establish causation—I might agree with this



       8 On appeal, BP has presented particular evidence that the Administrator has made
awards to persons and entities that “likely were not injured” by the oil spill. Ante, at 19. The
majority holds that this evidence cannot be considered on appeal because it was not presented
to the district court. Id. Taking this as true, there is no need to evaluate specific evidence to
determine that the class definition, as currently interpreted, can include individuals or
entities that cannot trace their injury to the oil spill. Looking at the totality of the relevant
documents, it is clear that the Class Definition is overbroad. Exhibit 4B creates a
presumption of causation for those that work in a specific area or occupation, and the “as a
result of” language, stripped of meaning by the Claims Administrator, no longer bounds these
individuals or entities. Thus, the class definition directly includes business claimants for
which there is no causation requirement. Geographic and enterprise-based factors alone, all
that are required under Section I of Exhibit 4B, are insufficient to satisfy the causal
connection required by Article III. See infra Part II.
                                              54
    Case: 13-30095          Document: 00512496788            Page: 55      Date Filed: 01/10/2014



                                          No. 13-30095
conclusion. In that case, some form of causation would remain intact. However,
the issue here is not what evidence is sufficient, but rather whether causation
has been entirely written out of the settlement. Certainly, this is within the
bounds of an Article III inquiry. See Lujan, 504 U.S. at 560 (holding that a
causal connection is in irreducible component of Article III standing).
       Furthermore,         the    majority      strongly      suggests      that    the     Claims
Administrator’s interpretation is not before us in this appeal. Ante at 23. While
the policy interpretation is not literally part of the district court’s December
21, 2012 certification order, the document directly before us, it is clearly an
integral aspect of how the Class Definition and the Settlement Agreement
operate.          The Denney test for verifying Article III standing at the class
settlement stage of litigation requires the reviewing court to analyze the class
definition. It is not possible to perform a true and accurate analysis while
ignoring the controlling interpretation of this definition. 9
       The Claims Administrator’s interpretation must be treated as part and
parcel of the Settlement Agreement and Class Definition for several reasons.
First, the very district court that certified the class and oversees the
settlement’s implementation has repeatedly affirmed this interpretation. 10
Second, the interpretation issued before the district court entered the final
certification order and the record demonstrates the district court was aware of
this. 11 Third, the         Settlement        Agreement        provides that         the     Claims


       9 The majority further suggests that the Claims Administrator’s interpretation of
causation in the class definition has been waived on appeal because “no party ever formally
objected” to it, and because BP initially took “no position on the relevance vel non” of the
policy interpretation. Ante at 6–7. Be this as it may, “we are certainly free ourselves to raise
an issue of standing as going to Article III jurisdiction . . . .” Lewis v. Casey, 518 U.S. 343, 394
(1996) (quoting Mount Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274, 278, (1977)).
       10   See supra note 6.

       11   Id.
                                                 55
    Case: 13-30095      Document: 00512496788      Page: 56   Date Filed: 01/10/2014



                                    No. 13-30095
Administrator will have authority to make policy decisions and to issue
guidance. It is illogical to disregard a pronouncement on the meaning of the
Settlement issuing from the very entity the Settlement established for this
purpose.
         Lastly, Article III cannot be so easily duped by sleight of hand. Here, the
district court certified a class based on the written Class Definition in the
Amended Complaint and Settlement Agreement. This definition initially
included “as a result of”—a clear causation requirement.           Because of the
Claims Administrator’s interpretation, it no longer does. The district court
certified a class settlement agreement that, in pertinent part, no longer exists.
And now, on appeal, the majority limits its standing analysis to the defunct
text of Section 1.3.1.2. In essence, this analysis finds Article III satisfied by
what has been transformed into an empty pleading allegation. But Article III
demands more. A key function of the standing requirement is to “identify those
disputes which are appropriately resolved through the judicial process.”
Whitmore v. Arkansas, 496 U.S. 149, 155 (1990). Claims for damages that are
not “fairly traceable to the defendant’s conduct,” Lujan, 504 U.S. at 660, are
not such disputes. Today’s opinion improperly welcomes them into federal
court.
                                          B
         The majority further determines that this settlement class certification
satisfies Article III standing under the Kohen test, which requires that the
named plaintiffs—as opposed to absent class members—can satisfy Article
III’s standing requirements. Kohen, 571 F.3d at 676; ante at 15. While I agree
that the named plaintiffs’ standing is uncontested in this case, Kohen does not
apply. As also observed by Judge Clement in Deepwater Horizon I, 732 F.3d
at 344 n.12, Kohen does not concern an end of litigation settlement class
certification. This distinguishing factor is crucial.
                                          56
    Case: 13-30095    Document: 00512496788       Page: 57   Date Filed: 01/10/2014



                                  No. 13-30095
      In Kohen, the court determined that the “possibility or indeed
inevitability” that the defined class will “often include persons who have not
been injured by the defendant’s conduct” does not preclude class certification.
Thus, the court looked only to the named plaintiffs to satisfy Article III
standing. However, Kohen concerns a pre-trial litigation class certification,
not a final settlement class certification, and in this presupposes that there
will be a further stage where the Article III standing requirements will be
proven up. Kohen, 571 F.3d at 677 (“If the case goes to trial, this plaintiff may
fail to prove injury.”). The Kohen opinion relies on the fact that jurisdiction
alleged at the pleading stage of a class action litigation must eventually be
substantiated. Id. But, in a settlement class certification, like that at bar,
there will be no additional stages for substantiating standing. The settlement
ends the litigation. Accordingly, the Kohen “named plaintiffs only” formula for
evaluating Article III standing is inapplicable here.
      Additionally, the Kohen court actually embraces Denney’s focus on the
class definition for verifying Article III standing. Kohen specifically rejected
defendant-appellant’ PIMCO’s argument that the district court needed to
verify each class members’ individual standing before certifying the class—
that is, absent class members needed to prove standing before certification. Id.
at 676. According to the Kohen court, the burden of proving standing at the
pre-trial class certification stage lies with the named plaintiffs alone. But
Kohen simultaneously recognizes that a “class should not be certified if it is
apparent that it contains a great many persons who have suffered no injury at
the hands of the defendant . . . .” Id. at 677. (emphasis added). The court
specifically noted that “if the class definition clearly were overbroad, this would
be a compelling reason to require that it be narrowed.” Id. at 678. So, without
concern for proof of standing, Kohen recognizes that, even at the pre-trial class
certification stage, a certification does not comply with Article III if it embraces
                                        57
    Case: 13-30095    Document: 00512496788      Page: 58   Date Filed: 01/10/2014



                                  No. 13-30095
a swath of claimants who cannot claim injury-in-fact, causation, or
redressability.   Here, in light of the controlling interpretation, the class
definition does exactly that for certain groups of Business Economic Loss
claimants. See supra Part I.A.
                                        C
      In conclusion, this interpretation creates an overbroad class definition,
which “includes people who have no legal claim whatsoever.” Sullivan v. DB
Investments, Inc., 667 F.3d 273, 340 (3d Cir. 2011) (Jordan, J. dissenting).
Under its terms, a segment of claimants could enter federal court and receive
redress for injuries that need not have been caused by the defendant’s conduct.
Without a causation requirement for class membership, this Settlement
Agreement encompasses individuals and entities that do not possess the
requisite justiciable case or controversy. From an administrative perspective
the elimination of causation may be more efficient, but it is also violates Article
III, which does not permit the federal courts to administer private handout
programs. Accordingly, the district court’s Rule 23 certification is not in
keeping with Article III constraints. See Amchem, 521 U.S. at 613.
                                        II
      In addition to straying beyond Article III jurisdictional constraints, the
Claims   Administrator’s     interpretation,   by   eliminating   the   causation
requirement, violates at least two aspects of Rule 23, and runs afoul of the
Rules Enabling Act, 28 U.S.C. § 2702(b).
                                        A
      Rule 23(a)(2) requires, as a necessary prerequisite to class certification,
that “there are questions of law or fact common to the class.” In Wal-Mart
Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011), the Supreme Court
interpreted this provision to require that the members of the class have
“suffered the same injury.” This requires that the class members’ claims
                                        58
   Case: 13-30095     Document: 00512496788       Page: 59    Date Filed: 01/10/2014



                                   No. 13-30095
“depend upon a common contention,” the “truth or falsity [of which] will resolve
an issue that is central to the validity of each one of the claims in one stroke.”
Id. (emphasis added). The majority asserts that the commonality requirement
is satisfied by myriad questions of law and fact about BP’s injurious conduct.
See ante, at 30–31 (listing common questions). Certainly, these contentions are
central to many class member’s claims.         But Rule 23(a)(2) and Wal-Mart
require more—the common contentions must go to the validity of each one of
the claims. Because this class includes a segment of claimants whose injuries
need not have been caused by the oil spill, this cannot be so. For example,
“[w]hether BP used an improper well design that unreasonably heightened the
risk [of an incident]” says nothing about the validity of a claim for economic
injuries caused by factors other than the oil spill.         As long as the class
impermissibly aggregates those whose injuries were purportedly caused by the
oil spill with those without any arguable claim of such causation, questions
concerning BP’s liability are insufficient to satisfy Rule 23(a) commonality.
      The same argument applies with full force to the Rule 23(a)(3)
requirement that “the claims or defenses of the representative parties are
typical of the claims or defenses of the class.” Cf. ante, at 31 n.92. The Supreme
Court has observed that the “commonality and typicality requirements of Rule
23(a) tend to merge.” Wal-Mart, 131 S. Ct. at 2550–51 n.5. The majority holds
that typicality is satisfied because “the class representatives—like all class
members—allege economic and/or property damage stemming directly from
the Deepwater Horizon spill.” Ante, at 31 n.92. (quoting In re Oil Spill by Oil
Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, 910 F. Supp. 2d
891, 915 (E.D. La. 2012)). This disregards the unavoidable fact that causation,
initially alleged in Section 1.3.1.2, has been effectively written out by the
Claims   Administrator.    Given    the    Claims   Administrator’s     controlling


                                          59
    Case: 13-30095       Document: 00512496788        Page: 60    Date Filed: 01/10/2014



                                     No. 13-30095
interpretation, all class members do not allege injury “stemming directly” from
the oil spill. Cf. id.
       Rule 23 certification requires that the proposed class meets all the
prerequisite requirements of Rule 23(a). See W. RUBENSTEIN, A. CONTE & H.
NEWBERG, NEWBERG ON CLASS ACTIONS § 3:1 (5th ed. 2011). Commonality and
typicality are absent here.
                                            B
       The Rules Enabling Act requires that that the rules of procedure “shall
not abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2702(b). The
class action rules must be applied in keeping with this mandate. See Amchem,
521 U.S. at 613. It follows that Rule 23’s aggregation function cannot be used
to “create new rights and then settle claims brought under them.” Deepwater
Horizon I, 732 F.3d at 342; see Sullivan, 667 F.3d at 343 (Jordan, J. dissenting)
(“Rule 23 [serves] to efficiently handle claims recognized by law, not to create
new claims.”).
       This Settlement Agreement resolves claims arising under General
Maritime Law (tort principles of federal common law) and the Oil Pollution
Act, 33 U.S.C. § 2702(a). Each of these claims contains some sort of causation
element. In order to prevail in a negligence action, a plaintiff must establish
that the defendant’s breach of duty is the but-for and proximate cause of the
injury complained of. 12 Under the Oil Pollution Act, a plaintiff must
demonstrate that the costs and damages sought “result from” an oil spill
incident. Thus, under the controlling substantive law, there is no right to
recover damages for injuries not caused by the defendant’s breach. This



       12The Amended Class Action complaint asserts claims for negligence, gross negligence
and willful misconduct, and breach of contract under general maritime law. The breach of
contract claims pertain only to Vessels of Opportunity (“VoO”) claimants.

                                            60
    Case: 13-30095      Document: 00512496788         Page: 61    Date Filed: 01/10/2014



                                     No. 13-30095
settlement, however, allows individuals and entities whose injuries were not
caused by the oil spill to claim and receive damage payments. See supra, Part
I.A. That is, the set of eligible claimants is not congruent with the set of actual
(those injured by the spill) claimants, the latter being merely a subset of the
former. Thus, the settlement eliminates an essential component of the
underlying cause of action, creating a legal right for some class members where
none exists at law. This violates the Rules Enabling Act—by bringing
claimants without causally related injuries into the class, Rule 23’s
aggregation function has been improperly used to expand substantive rights. 13
                                           III
      What makes this case unique, perhaps, is that causation is contemplated
on the face of the core documents—the Amended Complaint, Class Definition,
and the Settlement Agreement—but eliminated in application by the Claims
Administrator’s interpretation. In evaluating whether Article III’s causation
requirement for standing has been properly demonstrated at the settlement
class certification stage, I would look to the class definition as it has been
authoritatively interpreted, not simply as it is ostensibly written. Today, the
majority takes another path, turning a blind eye to the Claims Administrator’s
interpretation.
       The concerns identified in this dissent each stem from a common
problem:     causation has been eliminated for a broad swath of Business
Economic Loss claimants. For the foregoing reasons, this requires that the
class be decertified. However, this does not necessarily mean that a Settlement
Agreement, writ large, is entirely unworkable or that Rule 23 is inapplicable.
I simply observe that this attempted global settlement fails in a narrow, but



      13 See Deepwater Horizon I, 732 F.3d at 339–44 (offering additional insights into the
impact of the causation policy on Article III, Rule 23 and the Rules Enabling Act).
                                            61
   Case: 13-30095     Document: 00512496788     Page: 62   Date Filed: 01/10/2014



                                 No. 13-30095
significant, regard. I would vacate the class certification and Settlement
Agreement, and remand to allow the parties and the district court to design a
solution that complies with Article III, Rule 23, and the Rules Enabling Act.
      Respectfully, I dissent.




                                      62